Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 1 of 26

Exhibit A
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 2 of 26

Exhibit A.1
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 3 of 26

 

One Cross Island Plaza

Suite 124
RosedalesNAYH 422

a
=

—

———

SAIE CURARANCE ASSOCIATION, Inc.

 

a TTS

INTERNATIONAL AIR FREIGHT SPECIALISTS
CUSTOMS BROKERS

Telephone: (718) 656-5150

Fax:

(718) 656-5780

 

( OUR RER. NO. ENTRY NO ‘\ {NVOICE DATE ~

INVOICENO, | \

 

O7/ 31/2017

 

| es359-4

J

oO1 196254

 

.DATE'ARRIVED

 

 

ANAYA GEMS INC
31-00 47TH AVE
LONG ISLAND CITY,

BU. NO. / AWB'NO,

 

O7/223/2017

RECEIVED

72461088871

 

NY 11101

“PORT OF LADING.. °

_ MESSEL/AIRUNE,

 

DEC 12 2g47

 

\

 

LX/O16

 

{ MARKS AND NUMBERS

DESCRIPTION OF PACKAGES AND GOODS

|. ACCOUNT NO.

 

HE S4055344248
E/C MALA

 

X

167 CTNS, JEWELRY, 20466, 450LE

ENTRY# G2i1-O256484-2 AIRLINEs CROSS AIR AG
I/7R: ANAYA GEMS INC

U/Cs ANAYA GEMS INC

 

 

 

( IMPORTANT

DESCRIPTION OF CHARGES

AMOUNT: Y

 

lt is understood and agreed that in the requ-
lar conduct of its business, Air Clearance
Association, inc. may entrust or deliver any
property to any cartier of its choice, subject
to all the usual conditions of transportation
of such carrier; that the carrier so selected
shal! be regarded exclusively as the agent of
the owner of said property; that Air
Clearance Association, Inc. shall not be
responsible for negligence or non-perfor-
mance by such carrier, nor for any error of
judgment of misinierpretation of instructions;
and that in no event shall the owner of said
property demand or receive for loss or dam-
age more than $50.00, the maximum sum at
which each package is hereby valued.

If you are the importer of record, pay-
ment to the broker will not relieve you of
liability for Customs charges (duties, taxes,
or other debts owed Customs) in the event
the charges are not paid by the broker.
Therefore, if you pay by check, Customs
charges may be paid with a separate check
payable to “U.S. Customs and Border
Protection” which shall be delivered to
Customs by the broker.

TOTAL DUTY AMOUNT IS #38,322.71
FAYABLE TQ U.S. CUSTOMS &
BRINES DOCUMENT FEE FAID TO BRINES
ENTRY SUMMARY/INBOUND ENTRY

ADD‘L CLASSIFICATIONS

MESSENGER SERVICES

BORDER FROTECTION

aS. OO
75. OO
4,00
10,00

 

SEE REVERSE
FOR TERMS & CONDITIONS
\ OF SERVICE

 

PAYABLE UPON PRESENTATION

 

TOTAL DUE:

165.00
/

 

 

 

WHICH ARE ON THE BACK HEREOF.

ALL SHIPMENTS AND SERVICES ARE SUBJECT TO TERMS AND CONDITIONS OF THE NATIONAL CUSTOM BROKERS AND FORWARDERS OF ue

PLTF 00358
t

43 shipneais Kor tant the Custopist net GM Sitoll welude Bar G2pCHGl, Imports, cond

» Dion Custos
%. Services

aS 3 Gime and ts
9 polo Sut andat.enes onh M1 use spesyanbte caw a Oot saierkta of comes, try
carloge, hanoing suber cebwen! aiden storage v uth
8 beles uniess a Seperenc- tof tnoknd, alt waybbl ox cdher enoteat

2. Liability Limttalions of Third Pasties, the Company 1s aGaiicco lo seteci ana o1
erie, ddl With and deve: 9 gouty 4bMol whant shall bs cersidared as tro ogents of the Cusfomer and the

Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20

era ee

pot woo ve
¥} e. » / ‘ i ,

«

 

el OTS. earls an Te

  

oker ihormaten called the rCofipany} Ua the iotlewifg eon’ ana ocad.tons'*
by Thira Farhos. Unesc fie Camnery cane’, sides of cthenviss: physrealty
'st te bu hotd schunnsvir tas any fobs, darfigge, expense’ar desley totthy goods to

    
  
 
 

 

 

 

  

mee foes, damoyo, Cepense cr dclay braty oh tiles, reguinboas requecitnts Bad vondiont, whother pnaied, watlen or slanped, appeo:ms midis of ixdag sects or ands swund by cuch comers, fucken, fightermes,

_'n |, oeatdare, customs drohets, agers, -warchousemen znd others ” The

 

= tochanhe:

 

mt mew eon. MOCESSATy of tischit.in thiatpreoaraiin of the US Customs.
of the marchannsa By SY Mah oF 5}

we oe ‘uiramhed tare "lnsroumnte a mccrapletadine Company sratt te abkngiza otdy to use rs beat fudament

. tee crc
~~ “Scat any ack tho

pws Sh ante stietr unary

 

  

tations Not Binding Guodtdits as to beos ‘rales of diny. drepht choigos, esumnce memaims of other charges geen
Se enfhretd none ent shell Hot mda-eny ckcunTsiencesce bendy pon tne Compony untess the Company in-evtiing specfinethy
detach Sh oS 3Outy ‘to Furnish information. Zia} On on impail a a oasdnauetme yeut.ta entering of tte goods for U.S. Customs, the Customer shalt fasonsh to ta Company mvoncs m propes form and eter docunvanis
rity art, uise, such hatkor mformoucn at may be suibcian! to sztctinsh, ter ata, the dutsole vaio the cossiicoven the county of ugm, Ine gemuinéness, . >
yTbe essocaiad vath & the Cusicns:'s ught to impert andor dsinhyia rhe merchanose, and tea mecchandise's edmissimtlv, pursuant te US law or cegizoton fT the Customer
~ ae n a are manne, td funnsn such internation of documetts, fa vihale or m pr as may be required to complete US Cunnns ewwy or comply with.US. laws of regulations, orf the ingmaton or documents, — §
in connection vam Tha shkwnent end a nc stance shall be charged with knowedde dy the Customer of tke

4, TERMS.AND coNDTONS OF sERVICE  ¥
- , { + eh 4 o (Please Read Caretullyyy > mo

a svat Sts meee ee ee cs ~

- ae ‘ ee eS De

'
s ‘ %
> nn

rea tri *

= ae
ome ae ‘

St = wey . ee et

het gM oe

focaier, ownet, consijne:, consgnze, trunsictar Or Vaensieres ot fhe shpmenis: Wil, be! handed
EE; tgs . ” : am,
dies these!

Fog 34

;

7 at . wet SAT a :
hipMen, tess damage expanse ar detsy occurs during suctt ac@nly ‘tha Campany assumes no abilty «

Page 4 of 26

Pag t
Boe t
he a,
y_ tho fomarter ,
aa fet baa

be lorwardad of mmzniled excep es provided is parayrioh § ond-subjétt to tha tmitubons of paragraph

et tha Compamy has contptete trecucm m cheosng the manne, rauta end pmoerture
tFo\VE

, oe
my a Company fo the Custemar are toy ittermatanat ioteke
undertares

 

YAS,
‘taty and are subset
the handing of tenspartabon ef te simpment at a specie rere

ins, kghtarmen fonvarders, customs orcbers, agenis warchousemen and ofherc co whom i-may: entrust the goode to; vanspytzbon,
eoé, When the Company camet, Sores of othenese physteafly landios the shpment 4 does so sulyem to lee knuteten of fabliti
Genser & Ksned by tre Company, in wanes oven the ferns thereof! sali gavem ts + .2
ngage Lamers, frucknen, hyhtcmen fosworders. customs broker, agents, warohouscmeh did others, as requeed, to Lanspert,

may be eamusies t¢ such agencies sutvect to ail condtons las lo tmhation al tlabitty for

ty sei forte In paragraph

shot unden.t0 cioumsiances be fable fox avy foss, damage, expirse of detay te Ih guods fot any reason whatsosver when said
"arb Ir custerly, possession oF cortro! ef tnitd Barties selected by lhe Company to ton-ael, entéy afd cleat, uensporl or cender other senbes mth respect to such gads eA te
3 Choosing Routes or Agents. Uniesy cxpmas Insicsont in intng are reseed tron the Custom: i Rn
Pending vansponanon afd oon ey ch int yontis | Share by the Company to the Customer thal a parkeular person of fim has ‘way seiscisd fo speder serdar wih respec eae goods" chal noi de construed
$ mpm nel the Cub ong: rermis of Fembsents inal sect: person cr fier 3 render such s0..R65 t i - : Nome

we
to be foftowad in the

$ fo chigt eich Inyscurens wanomeete of onitwe mirmaton ‘or dotumen! pecans Vehere a dond 1s remvres by US Customs tu be gran fur the producho? of any dccument or te performance.

Customer ‘shalt ba de endl teens “87 che terme cd the Yoru stoteathytanding the tact that
raking’ at the stance art en bala of he Gustomes, and the Customer chal muaniniy

by the“Custamar on the. goods shall be considered solely for expert tr custems putposes.
> tt mete rsubyect to che Gmitanch otisbittly sa} forth herais m pareprepns 8-3 bef. with respect to any clam agamst fie Company and exbject fo the aroasions of paregraph 2 above ~ —

the bong has bean executed ty fie Communy-es princpaly’ being understood’ test fn
consPquencea

and hold the Compeny harmmiess tor the

(6}'OA ah escort or unpon' she Company” shall not - -

documents and intymaben tumishad te the Company by the Customer or tts agent for export int
fine or expense trctuding attormeys fees. resuiiny Irom eny msccuraey, lncomplew

ie Company entered .

. ct aly tench of the tema‘! ths bend «= (o) On 7
~~ - = ah evport al-s reasonable’ hens pret te tha exportation of the erpman, i Customs shall furalsh to tha Compa:ty fhe Sanrnercal tvoins in pmyper forn anid umber. a.propar consular dadaratibn, weghts, measures, + |
values aid otter mkuinchon br the faiguage ol ant es may a fegueto oy dec tews end regulations ct the US‘ add Ine county of desknetion cl Ihe odes “ -
mR anyAry<be fespansiplé or habia kr wnctensed culy penaty, be br expense umtese caused by the noglyonce 3: other but of the Campany, m which event its houdity ta the Gustomer shal be govemed by.
the pimismnas of peragrphs AO beiew Tas Cuciontey shal be gound by end warrant the eccunicy @ all lmomes
evhy Of other cupoces and thé Customer nytees tf indenurty’ and host harness the Company ayamey any inerbased du, ponatly
stalenent, cinissca of any laze bertaye tt raly presemnban, even if aot dus te any oughyencr of Ihe Customer . .
"6 Dedoring’ Highel Valuafiqn’ “Inisfmch a8 dicted” camess warenauseme® and others to whem the goods afe entntted usualy tim! melnebliiy Ir “loss ‘or damage uniess a higher value is‘dectared and" ¢
7° 2 charge bised on such highor*valiie le agread we by Bhd truckers, tic ~me Company must -recens Speota: vnitten Instruchons “trom the Customer te pay’ sGch mgher-
Poot ue of, must accom such Neher decived value, otharwiso me Yotuntion placed

44

charge bused on vatuefion erid wna truckers,” “7, 7
and the gooda wil be éefvered fo the truckers.4 ‘hk

maw ee ee

7. trovrance, ‘Tne Compay will maka reasonable efits ty atfact manne, tie, theft end other isurenca upon the goods enly afer speci writtan Inchuchons have been received by the Company m seuficent 1]
and umount of Insusance to beraiced The Gomnnay dens not imdcrinke, or woreun that such insurances, “
inmuence Companies

» tg pra to choment bam pont of yiigin,,and me Cupomer at the same time smiles specifically, the krid,

cen orf be pieced Unless ins Customer fas us cen open muime policy andi wnsinucls the Company
. + | OF after enartemcn.2 03 salecied by ine Compaity Any Insurance wfacpe snafl de ghyorned by.thy centieate or policy exsued and tx] only pe .GiHectve aren acccpled ty
‘ * Shou'd}an insunir dapute ng wanky br any teasan, tie sired shall have tecourtd agaist the Insurer only and tho Compnny ened act beater ofty fesponsibdey of
that the premarh nye the pokey may o> be 21 the ann sales ab tum charbed of maki wa tis Chiipany b she Cuniomer of thet the shiprent

‘iStottect insurance finde? such ‘palcy inswarce'is 1 he eltictess eth one ar mote

piemasns und te cnarge of the Company for ameaging ine eo Te shed be at Ihe Cuctomers exporse {i for any reason the guods ate-hety in warohousé, Gr elsewitore? bte same wll rot be cuve

tnloss Whe Cotmpeny rocoves water instuctens tom me Gusimar Unless spreutically agreed in anima the Camnany assumes no responstiity tp elect meuance on ony expo of rmpott stipmert which a

Goes AOL hand:

pir ve Nusa ”

o * ' «
& Limnattan of Lramtty for Loss, ete. (2) The Customer agrees that the Company shall onfy te flable for dny loss, damage, expense or'telay te the goods resutting from the negf

of the Campany: such habiity

ane - eae 1055, 5UCH aMouNL wil be adjusted proraie, |
Sern ene 2 (B} Where the Camaany tssugs its own bill of lading
a ~- GGbiTay op te the ehipment's actual value; however, such a

oe end the compensation received; . t

(¢) in instenres other than tn (hyabove. rtess tie Customer makes specific written arrangements vith the Company te pay specint coampansnilon and declare 3 higher value and

  

writing, Habhity fs fimited to tire amount set forth in {2} above
- {a} Customer agrees thal the Campany shall, in no evant. Se hable for'consequantial, punitive, statutory of spacial demages In excers ‘of Ihe monetary limil provided for above.

9. Presenting Claims + Creapaiy sin nat or katte amet parapeptt 8 for any clams nu! nrésenad to Bm wntng-eattiin 89 davs ot cher the date’6! Mss ‘or indore {Ig nse tO the chum; no sut to recover

elo any ctomt ar cheats nereunde, syd] be pinledned against Ine, Comanem ele t6) mgrohs setter Ine Bresemption of ihe sard dagn ar such lonyer period providad tof under statuie(si ot
; 4% ~ NSE . wR & ”

the State Lav ag piitagecine of the matter” aes ~ 8 . .
10 Advaacing!Money. the Conipiny spall not be uclpedt ke wicur ary eqpeng (momatec pormmnl of advance “any monoy en connection wkh the unporting, fermarang, {8
- o! tha gongs, ames the came 1S brawl, preeaded iv the Gompatt, bysthe Cusiome: on comend=tTha Conppny sha? béunces‘no, obhgelna: wo edvance fteght charges curiams a:

 

3 tatiated Fea,
sora

Pin shed any adverse by fie Competes in: construed os 4 piven of tire Oroviorts nent

Vaden
Imes pensmes,

Mealion fos Freight, Outles, ta the qvart teat
byttoten camages o other monsy tus ar my

 
 

1 2 Siupment at gous of tha Casita, me Customer a1

—~- - = tome eee ee ee ee 4 ' -
receives (reight charges a5.ts compensation, Custanier hes the opiion of paying a spesial compeiraaticn and Increasing the imit of Company’s
PSon must be axercrsed by written gorecment, entered inte priat to any covered transachon(s), setting tarth thn itmit of the Company's Hlabiirty
ms wee ee - . ‘2

‘

ad «ewe Joi

de required 1 psy Guch ender uiner penor, of goveinmatat agene, loysther ath masorable expenses wicluding: attorney fers, meued fp ths Company m connetton veh ALG sch

- end obiterng ta mbarencrd (en the Customer Tn- ceanseaton of delemian of the goots by
of other money due oranpty ux Tera udt

412, €O.0 Shismeats

}e@ aozepiad by we Compu

fost m oe range

1S. General Lira on Any Property. Ise Conipauy shall teve a p'neral tee on any ated all yotorty (and documents relating therate} of ths
atainis tor cnampes, ecpanses ot advale +t incurred dy the Company m connethen eth
nea, the Comorm may sol at pure aucron on piace sale. Upon Hn OO) days iartien
necessary to coush such bon and apply the net proceeds of cuth seule m the
‘shatl be cable foran, aefuenty in the sale.

14, Gampersation | Company.
to fansport and deal wth thy ounds and ack componszha shall be exttus? cf any brokerage commissions, dhadonds of othe: even iecemed p,
wr (he siarnont ? On acta capri upan resisst the Company shal pronde a dulled bieakoul of

aAticinay fez

cod an Crug

46. Indemnity Against Liebiity arising From She hnportetion of Merchatidise
of marciranana wach viedites ey fouewl state andhy ocher tas on requlavons and hsther Rarese to) wnoemnty and hold the Conpacy hanricss
expenses, stung but not biel to attorneys fees, wtnen me Comusny tray terestier ncat, sutler ot ba required to pry by reason of claims by

 

 

erioss dyang (raymisskin OF setae in ins Cous2 Ct coeur

Ihe comperraton cf the Company fir ds cesces shall ve mckided

 

E sibt

§ L ptees +
it For i here ie ieiolta} J whe to know and comply ratte he marieng reyunements of ihe US Customs Sensea, the requiations of the US s a
talnng ic the merthentise The Company snall mat be responsible fer action taken or tmes , wot

intron, Und «il siher reaumemonts, muhechng roquiamers af foderal, e'ac andi: Kea egenzes perl
men: meghtse 2 yc tatlatyot the Customer tc comely wih ine tev of the require ats a° taguiikons of ory govemmental agency or with
2 Dy < ‘

 gGEnotles atsestad hy any yowtenmentid agengy gor Stumnent 2 eo
@ noUhcATIOn ssuEd + Ihe Comamer by Sy such DOrtey tape od

 

3

Behon sul of oziodény rm lneugtd a yamst the Comamy 0; tiny goverment aqeasy oF ony onvale putty

Company struf

the ptonssons of porayzanhs 9 9 above

 

ame ee meen rn ne ee me er eee ee me

 

LAG UWE MA ROR ae HED Oe g eb ae Braetie a aie 5
nes” aohiovad by the Nationa! Customs Brokers & Forwarders Asedcialion América,

Any amvommenia! authory shot not afed or dumatch ma-Latsiny @ the Cus
:

Syed bE,
WE Csemer ayreas ty Indemrety ed hots the Cum;

artes
Se

 

such insumiaca cunipanics ar undesranece tet
foley in seamen thetsio, notwahstanding -.f7) ,
Tas wncured Unis a policy fa Bre nemo ol tre Company fnsurnce '

ransporing, insurbip, slong or Cooparétp .
MS OF taxes on eny stron|ert . :

tomer to Ine Campany t pay al charges

Cad. reenel wit Caroma of oder perosns mtuciars to “Collect o- Balwan® (COD: by chutis or eihewsse, or to cotect on any specdigd teres by time drahs o¢ olherense vs
DMs py thy comes: wnecrstonitg (rit n wl exarome roasonahtc corn an he salooter of a bank, cofregnandent, caer or agent to whom cofertan, .

# emf sard sach item for
30 the Company wrt nal be caspinsihie tor 2, act omusslon, dpfial susperaomn insytensy

8 vert OF core, neghgence, of fa! of tuch bank ouresnoncent, caris: of agent, nor for any delay on temmance
'

~ t

 

red by any msumines,

gence or other fautt *

shall be innited to on amount equal to the iessrr of fifty dollars ($50.00) par entry or shipment a7 the tee(s) charged for the services, provided that. In tho case of partial

Company agrees tn

, od . n

. a a se z =, .
comet, olner person “of Any goveriimemat ogshty makes’ a chant ariinsthuics tegat action agai Ihe Company tor ccean of other itegtd,.dubes ¢- ‘.
Qees [> ingeltiraty oral hots hamnicss the Gompany fcr any amount the Company may

dont of eos) achon “he

Customer, th iis poconssion, custody; ot coniml or en route, tor afl so shee
any shipments cf the Customer end i such vem remains unsatictied for thin? (0) days alter demand for iis payment rs roe. .
notke registered ma tH AA}. 10 the Cusvmer, tha goods, wares envor memhandise or So much thereof es ingy be
faymert of the pnwunt cue to Ine Company Any Surplus from sucn oe shall he Wansmiled to the Customet, and tho Customer wi
‘ ee

y he Company trom camwss, msurere and cites mn connection,

+
6
vathi and 1s o: sddion to the sates and cheryes of at carers dod otter agentes selected by the Company . feu i
'

agomst ary ond at dlabihty toss, damages,

BOTT ST tl ee aes

ASAT

1c. (Revised 6/94)

ipary larmiess trom ary carns andio: tebitty eising trom the mrpanaton oy -

IgQTnoN! anor arfer apamst the
Uness mit sencés to be pesiomed by the Compaity on bohat of sh Customer we delayed by reason af the negigence o¢

other tault of Dre Company the ”
Rat be tesponsat: tue any fons daasge of cipetse mouned by the Customer picuuve Of stro diay in the everd ihe Conmary i. af hut oe afercsaid,
i

iy Habity 1S imned in eccordance with

18 Construction of Teme end Venu. The loregesny toms and condmone shal 2¢ constued ecocuma to tha laws of Mme Siete shoem on ihe averse sade” Limeot

Uniess othenrse cunseried to in
cr = seese earring by me Company no legal proccedsry against tho Canmpany may bo institutes by the Custosnes, nc-assignd or subrogee exrept in the Cry stem on the reverse sede heseot, + tee

 

er

ine comocnents of af charges assesced and o lus copy of each Perment document rotatg to these charger.
ta aay ceferre® ir callecusn at octrer amine the Customer lot momes dot te the Company, upon recovery be the Gompany the Customer shail gay the expenses of cotiechon and/or hagatron, incluing a reasorabtc

costs, cams andor

ony goverment agency oF prvale pariytin the event that eny ’ ce
the Company shat! gve nctea m antag ty ax Custome by matt ar fs address on Be with the Company
Unot rucapt of such nokse, she Custom 6 nl ‘ts tem pense shed detznd agomst surk actlon and take all steps as mn be nscescory Cr popsr i faavant the eotaining of 2 Palsy

17, Loss. Damkge o: Expense Due fo Delsy ¥0

epee io Serwee =

“s ohada he

5
wee

PLTF 00359
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 5 of 26

 

One Cross Island Plaza. -] -

Suite 124 se
RosedalesNWVH422

=
—
==
en

SIR CLEARAHCE ASSOCIATION, fac.

 

INTERNATIONAL AIR FREIGHT SPECIALISTS
CUSTOMS BROKERS

Fax:

Telephone: (718) 656-5150
(718) 656-5780

 

4
(OUR REF NO. ENTRY NO. \ (__SNVOICE ore

NM

INVOICE NO.’

 

O7/31/2017

 

| s5589- 1

OOt 196354

 

DATE ARRIVED

 

 

ANAYA GEMS INC
31-00 47TH AVE
LONG ISLAND CITY, NY 11101

BAL NO. / AWB'NO,

 

07/23/2017

72461088871

 

PORT OF LAOING

‘VESSEL / AIRUNE

 

 

XY

 

LX/O16

 

 

MARKS AND NUMBERS

DESCRIPTION OF PACKAGES AND GOODS

_ ACCOUNT NO.)

 

HB# 340553442498
E/C MALA

\

\

 

467 CTNS,

JEWELRY, 204KG, 450LB
ENTRY# 821-0258484-2 AIRLINE: CROSS AIR AG
I/R:e ANAYA GEMS INC

U/C: ANAYA GEMS INC ‘4

 

 

tk tt.

 

a
{ IMPORTANT

ava : “DESGRIPTION OF GHARGES

AMOUNT

A

 

It is understood and agreed that in the regu-
lar conduct of its business, Air Clearance
Association, Inc. may entrust or deliver any
property to any carrier of its choica, subject
to all the usual conditions of transportation
of such carrier; that the carrier so selected
shall be regarded exclusively as the agent of
the owner of said property; that Air
Clearance Association, Inc. shall not be
responsible for negligence or non-perfor-
mance by such carrier, nor for any error of
judgment of misinterpretation of instructions;
and that in no event shail the owner of said
property demand or receive for loss or dam-
. age more than $50.00, the maximum sum at
’ which each package ts hereby valued.

If you are the importer of record, pay-
ment to the broker will not retieve you of
liability for Customs charges (duties, taxes,
or other debts owed Custams) in the event
the charges are not paid by the broker.
Therefore, if you pay by check, Customs
charges may be paid with a separate check
payabie to “U.S. Customs and Border
Protection” which shail be delivered to
Customs by the broker.

onary

TOTAL. DUTY AMOUNT IS $28,222.71  ¢

PAYABLE TO U.S. CUS #) BORDER PROTECTION
BRINKS DUGUMENT FEE\PAID TO BRINKS

ENTRY SUMMARY/ INBOUND ENTRY- +

ADD‘L. CLASSIFICATIONS

MESSENGER SERVICES

ern ©

30.00
75.00
45.00
10,00

 

 

SEE REVERSE
FOR TERNS & CONDITIONS

\ OF SERVICE

PAYABLE UPON PRESENTATION

 

TOTAL DUE:

 

Late 4%

 

/

 

ALL SHIPMENTS AND SERVICES ARE. SUBJECT TO TERMS AND CONDITIONS OF THE NATIONAL CUSTOM BROKERS AND FORWARDERS OF AMERICA,

co

WHICH ARE ON THE BACK HEREOF.

PLTF 00360
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 6 of 26

; Ah er
e of . ~ ¢ “f " 5 as . . . f
- 4 By oe ws fe 4, TERMS AND CONDITIONS OF SERVICE 7 kot in Lo.
“AE 1 4 i ft), tw $ u. -s ER ou: & (Please Read Carefully. ure "as “ S-
Somos serene ce ee a et “yh ots ty!

 

    

 

ae -
AD shiguetty 1 oF home he GCustiger oa tami stek moude tne @pERe, importer, sungas, eoeel, OyPrr, CONsNO: vonsignze, trasstaret or transteres: oe the shipments Re] bat nahn Py, tho “ard
_,BthLot coetonis hrnkar Chevwerdies call the Conary" }or che temps ana conditions." SLE LEB Ao Soho, ‘MAY ot
a Sorviees by Thid Fartles, Unese Me Cooley caret, sues orothenasé prySdeally “handles We hipciens, and lass damage expense or delay nocers dunng suck dedialy the Company: ‘assimes*no  rabitty - °
SG Camas pod 3 Tl te be frig ickporsiele: i ny fess, cantage; expanse” or, daluy to' tte goods lo be Kuwaided o imported except as plowed im parayrint 3 ond subéti'1o the Omilabans of paragraph
21 pokrs, Out candriakes only Fo use FeateAO He war ‘1 thes saleclin of casticn, eceinsn, lightermen, lorwardors customs becker, agers vwarechousemen and other. to whem i‘oay, entrust theyoode & tansporizhon,
catlage. handle ade datven: anor slctege uw othfe~se Viren the Compony Games, Horas a othenvse physkaty hergles the shipment at doos 59 subjes to the tation ‘ol febtary sat foren | in paragraph
8 beiew untess a epesate lh of fading, bis waybil o <ther contact of carnsgr 15, neues Ly the Company in wrech event the feias there! shat, gasem,
2. Lsabsfity Uniiatons of Third Parties. the Cemapany 5 actoorzed ip select Gna engage camen, fraacnen, inhtemmen towsriere, customs broxers, agents, earmousemen and omer, as raqured, 10 transport,
Siem, deat wh and doiver be gous allo) who shalt Be consdaed 25 ine agents of tha Customer, and the goods me; be entusied te suc: agencies sunneci te all conditions ‘as te initazen of fability for
weet ee +) RSS, GaMGye, Cxnenac cr deluy UNd,.w.c5 ules, reguations, tequresién's Bad couddons, whether printed wulien or slonped, sppeavng intstts of Isding, secetpts of tanfis issnod dy such camers, fmdanen, Sightermen .
1, ,toavardats, customs drolets. agenig.“nzmhoucemen end others The Cempany shad urtdsi.no circumstances be table for any toss; damage, Expsise or Lom by; the goods for ony reason whatsoaver when San?
eee 8 oe SCOTS OFb I cUstatty, possession oF corral of (ales partie fies selected by the Company 10 foreaird, enter, and cleat, kensport or render olhor senices wath cespert te such ‘x ”
3. Choosing Rowen or Agents, Uriess caprese instrectiand werkng osc recewed [ron “the Customer, tha Compacy has compete treotem in chrosng the: means, roulo and procedure to be followad in the
Frnting, transportenon ant delice of toa, yrds  Aduice Wy the” Compan, to the Customer (nat a parkous: person of finn has seer soodee fo repaat servides rth reaper lo to the Re a teat be corstruod
«fo mean Dia me Guingeny reerants oF reghecenta | Ihal-cuct. person ct Fits wit ender sucr sorices. ‘for-y! 94 chee
4° “Qudtations Nat Binding CGuotahais nso kas” tales of city, orgie changer, mturnce gremnuins or Osher charges gion Ny ha Sompeny fa the Guntener ate im micemanonat Bitebe any ood aro sibyacd
ee ake 5 Senge tnt noes end shel nul umdareny croumstances-oF bentrng lipon the Company untess the Company bremiing speaiicalt: undertales the handang or Lanepcrtoton of tha shpmert ata spectile rae
a *% +S.TDutytto Furnish informetion. § fa) On on ipont ai a roasgneto, une yine..10 eterng of ma gooes for US, Customs, the Customer shall lumesh lo ine Conspany maces in proper form and other documents
Recossary or usohd ta tha‘pieoaration al the US Customs.cnuy ant also suth mathor svormaben at may be suthcent 10 astethar, ste ofa, the dutatte valuo, the ck ssification, the county of otigm, tha genuinsness ,
of the mecnanmne? are aay mark cr symbol essocwied vais & she Customer's (ght to mpcet and/or Osinhuie the me:th=ndye, sad the mechendise’s edmesuntly, pursuant 16 US law or seguionon IF the Customer
op. fats tho hie mart 10, fumisn sah siicrnztony ¢ ctocumnen!s. in hole or mm par, Bs may be recuired fo compiete US Custome ertty a comply with US Jaws of regulation. or af ihe Tngormaton or documents,
oe “tumishad are “nuseurate  sectirlerd,. Rho & Conmeay svat te obtgaiaa Ody to use fe best judomeni in connection wnth the shamien! ond in ng wnsience $nal be charged with knowiPdge ty mn Customer of the
. ings Groumnsainces fo weigh sich initcraeta, incompiela of om'Ht micmenkon on documen! pertains Where a Send i requried by 9S Customs tu he gven for the production of any document poe performance
: sermtem = “ot aay acts the Custunaraaiall be deemed “bound by the term of the bond novedagnding Ine tot thes tne bond has been executed oy fre Comprany-as prenctpal ft” beng urntosiood that the Company entered ,
‘oe yt + nto Sudr undetaling al ins mstancelamt,on* cehat ot thes Cuctomer, ond the Customer chall mdomrdy and hold the Conpany hatmios, ke the conserpicnces cf ang insach of the tems’ sf ths bond >} On
re oe + Sf export afr reasonable ome prox in the exportation of the shprnant tx Cusingis: shalt turnish ko the Company the sommororat bnemce mn proper Jorm and tumber 8 proper consilar dacardtion, werghis, measures, a
: values Gnd otner inkertiziion le tho bnguage of amt as may G8 fequea by the frws and regiiattons of the US ‘and Ihe country of destnetion of Dhe“oseds te}'On an excort of imbor shail’ not

   

s ae

   

 
  

 

 

 

4
'
ay any tao. Or fespensble or tmko Ke acrdsed cu'y peaaty, me oe mepense ialess cred by the neyinancs “mn otncr taut af the Canpany, in which event Ns herby to tho Customer shad bo Governed by | i
ae oes the prodginns of pamgréphs as below Te Customer shat ue beurd hy ant wavrant the accuracy of all Inotes, documents acd orfesmalion furnished to the Conpeny by the Customer or de agent lor expost © i+
entsy St eth: mupooet and ihe Custedter wqees to wadenimty and Aes hamuess the Compara againet any increased duty, paneny fine ws expense mtetucing allosneys [ees resulting tom any maccurtey, incampinté | ‘
r stlemant, cmissen of any t Tahure to el Daly puesetiedon, acon if net due tc pry Hegigence of the Customer
teres ae ee ‘eit Dedlaring Hight: Valuation” ‘hdsiach aS tice ect” carters wuchousomer. and ‘ethers 10 whom ths poods atc’ enmisted usue'y het mafr-bebity lor fos ‘or dsmage whless a Ngher valve declared ard. “A
+ + tomes om = 2 ohatge Drsed’on subh tgher Vale & agreed % Sad mockersy ig the Company must recone ‘speeates Watton inskuchons“tram the Customer to" pay sdch nigher‘charge based on valuation and the tuchess? 7TS > 7“
7 iF ot, Jer~ ols, must accop: such Moher dockee valua: otherwise ma vamapon placad-by ine Customer on the goods shah be consideren saie'y for eqport cr customs ourpeses And the, goods wih be delvered to the trockors. 4
tee = te ale prutied! to the hritancy of-rebiily sal termh herein m parworephs 6-3 below wih respect lo any clam against the Company and eubject to the provmions of parapreph 2 above. ~ ‘oo cm N fee Me were ew
7 insurance. The Company svi make reasonalle efforts to effec nianne, fire, thelt end oiher ivsurance upon Ine goods ofty afer specific writen pretuchors have ter received by the | Coogan m sudfecant
. time pylos_ to shpncn’ frais petit of orth. and whe Cusomer at tha same tina states soenficaly the $nd an amount of insurance to be-pieced. The Gomneay done net imdertake of waren that Fuph ineurancen = - wu
. . £20 ostwill bs plsced Unless Ina Custonn fas bs ovr open marine polcy and ensiructs:! the ‘Compaity to'totfodd “insurance finder such’ pancy’ isurarice 1 1 be effected wth one or more tneance & Sompantes” tT
. . oo. eM omsT endennicrte bo soloed by ito Compaiy “Any inguraua viscid chat tc porerood by the omnmeate or patizy issued ana.on only SecHective eten accopted by such Sngumaca cumpanes oF undenuniers fete wee
. “ Sheu'dtaat insixer dispute ns peniy br any reason, he lasured) chal newe sosousd oyamet che tnaurer onty ‘and tho Campany shat act be" under arg” taspofe tain Of Loly m setatkn thereto, newwanstandng al .
2 that ché fireman uper lhe poly may ‘isi be at te ssnnt tales ab thar charged or nald ty tha Company &% the Customted o: that tho slupaent cas treurea undet @ patty is fhe name of ine Comorny insurance
Pemesns ond Ing hoger of ft ‘Company for aranyng ine came aha? be at ite Customers expense if tor any reason the goods arb-iexs en warthouss, dr elon he same wl! ro be covered by any asumne-,
untess dhe Cemmony mmeevas writen mstruchans tron the Cusmme Unless soncshoally agreed in arkna the Coens ames mm responsnialy to eke me on any export Gt import siiamant even a
dose act handle fae’
& Limitatlon ot Liability for Loss, etc. {2} The Custaner agrees that the Company shail only be ilable tor ‘ony toss, “Favre, expense SSaehay to the gocts routing from the negligence or other fault
>f the Company: such Nebillty shell be toned to an amount equal fo the iesser of fifty daltars (550.00) par entry or ‘shipment o7 the tee{s) charged for the services provided that, in the case of partial
~~ —~ — loss, such emount wil be adjusted pro rete, .
same ee «(Where the Comaany issuas its own bill of taeting and receives treight ch Charges 25.the Zompensation, Customer has the epiten < of paying a spectat Compensation and increasing! the limit of Company's
HabMity up to the shlarent’s actual volue; however. such aptian must ‘te guercised a by yatten agreement, entered into priot to any covered transaction(s}, soning farth Une Umit af the Compeny's flabifty
. and the compensntion recel
wesc me {c) in inatanecs ‘othe than In (oy above, ontess tit Custemer mekes eretfts wanton arrangements xath the Company te pry special compensation and declare a higher yolue and Company agrees In
writing. kabihty Is timiled to tha amount sel forth in fa} obowe:
+ {6} Customer agrees that the Company shail. in no event, Se lable forconsequential, punitive, statutory of special damages in ekocss ‘03 the monetary limit provided for above. tt . . -
. iy Presaniing Claire --Ccanpaiy stat! not bo babi ameter ¥ peagraph 8 tyr amy claims nat ented fo itm evestieg esttin 99 days of ciner the date “a loss of emaent giving mse to {ne cham, no sint to tocover
for any clam ee temaad murygunder steli be ommend egrinss ne Company unioss Instined,: hese, £8) marims eter the resentation of he sed san o ah tonges pennd | prowioed for onder statutets} a .
‘ha Shae tavng puddin of ta Metter eo het Woe to. Grrne ! .t

10, Advencing’Money. The Coupeny sre not pe ottged te axyr acy aepelise, quarastoe cocnt a 20. RCL ‘any amey @ a “eontoetens wth whe ‘peru. Hewat, ttanspadtng, insumig, stonny oe Gauopanng
af tha Qougr, rstsee the some ~ Sh, pamnted te tha Comper, pycike Customa on damand- "The Company shall he UCEE nO Obfgeta Io cdvanes (reaght charges customs ates of iae3 on any shiment :
net GleaB any advarure Gy ine Conp.my te: constamd ss & waren al the vpavisions erent co

$40 Indemnrttcatian for Freight, Oiifos tn the cvert that a camer. giner perera oF any goveriniontol aginey makes’ clam. dr. TEsthutcs feyat action gmat the” 5 Scemary for seean or other cigtd, dutes, ¢+
bnec, pengtes, iquidntes damagis or othar money me aticmp Om & shioment of ools oO tha Casiater, the Customat oes to itonrnity andi hold harmiess Compan, for any amouni the Company may
De 1POiifet ty pSY LCP ets Offer PETLOL Ur LOnerutraris! agency together alt reasonabia expPnsrs wicluding: gituncy fecs,- mouned by ths Company av connector eit defending cach claim or tear! eckon cub
aed otixtang ec raburten sal fiem dis Cusiemer Tee const anon or metrics: of the goods by any atnommental authory Sh ‘fot afiret or dintnteh tha Labling of the Customer ly, the Company t pay all charyes: .
oF cies motes due prempily on dessert . * . .

12 COD. Shipments Couch, teceweh wah Crtomers ct oder getmats inshurtions 1% Calfect os Deen” O08 ry dafis or chemise, or t coPet on any spectied terns by lime diaks or olttercnse ”
. Ba Benepledt by he Company ants upoa Un eaprcss unacrtaeding thal u «vit exerace teasonahle one im toa cosctinn ef a bank. corspondeni, carter of agent to whom Ht wht sand such mem tiny coflectan,

. £02 fm Connpany veri Al tet cospsedide far an cot onusvcs, fefaul, suspense Iesttvenc, ar wad of eee, aegigence of taut ot euch bank, correspondent cactet Of ByeMt. nos tor any detay in” yemittance,
’ OSM OF ange off Gunng laueristiny uf sytute in the goursé of collechott .
1a. Genera) Llen on Any Property The Cony shat hee a genes ken on arr and all proparly (and donuments telarny therenct of mhz Customer, in is possession, ctisiod, oF contral of en route, or ath 2 St
Garis he Chotgus, Cxpenses ot achent-« moutrad by te Company ti connection sath any ofipments cf che Cuslomer ang ft such lam semalrs unsetisiied for inity (30) days otter demard for ks payment is at
targa, thea Coaisany resy cit at punt auctor ar prea sale pen ten 10) gays vahlen nouce registered met (RA A} 10 we Customer, the gouls, wares andfor nerchandise, or So much theres! as may be
Ascossory +0 sonst such tor and apply tit ert promieds such cute to thé sayment of the anment dus to te Company Any furptus from such sate shall be lronsiited to we Gustomes, and tho Custamer "
. shalt he table for ia, defence in the sata .
. n'a Compensation of Company. Cle comperteon cl ne Company tar de semnces shall be enctuded with and is in acdaan to the tates and charges of all cunters and ‘Sher agencies selected by the Commany een
fo wansport and deat urh the avods ond such Conpenszion chal! be exslutat cl any brokerage. commisuiens, daidunds of othe: coven serena by ihe Company inom canisss, insurers and others in connechon . “
eth tha shitnant 7 On acca expels ups tesacst The Compu shal prowde a Culroled breakout al ine Swnpenenis of af charges assesseyt and 3 tue copy Sf each perrnent documen: calalmg to thess charges,
In ww reercat ne Cob or aden wawins he Custunter tor mums diet to thee Company, rR, tecovery Ge Ine Company. the Customer sho pay the expenses of colzcllon andfor ingahon, Inelung a seasonabie
atterny tes i t Bo .

15 Ne Ri b Fou f Regul thes Ine segporteitth aA nb sing 1o kraw and comply sith the mariang reyurements of the US Custons Ssnoce,’ the reguighons of the US > +t “e
Food .me Crug Ad ond all other cay . cone of foam erate andi ikeal agenaes pertaimg Ie the merchandise The Company cnall rot ba responsible for achen taken ur Imes , y
oF pandtbes acseasad Dy AY youUnMetnist ROSKSY agar tho shirenese PRE RERS a5 fae at the Customer ty comnly wath the law or the requaemrals a reguintions ot any sevemmentat agency of with
8 notheaton ss .ued ins Lustomes by Sy wucn aoeasy Bue t Sd ne .

16 Indemnity Against Liebinty “arisen Fram The Importation of wend cece And taittiner syrees tu indeamty and hold the Company hanmtess bom ary ciarns and ot habuey ansng (ma the impcraton . at
of mecctrarvinst yeuehs vitae aoy fedaial sake ards aihee laws on fedulmyons aod futher agrees io muecivly and hold Mt Conpary hanntess against ang ond ct 4obdily, toss, damages, casts, alms andor
axpenses, achderg tut not homed te allonitys fees, niath fe Comeany iray Lereatter incor suller of bo requned tw pry by reason of cats Ly any government agency o: prevale partty‘in the event That any mu
; acbor sol of peomccuny 4% brouys! age.nst the Camnumy 0, erry yowemment apency of any envutc party the Company shal gre notca m wntng ty the Customi by mail ot tis adihess on fe with the Company « . 7

Unon recent of such notice, tho Gustomas 2 as tan 2 yorst shal Galo apomst such acten and king aff s’ens as may be npcessary Cr proper ty prevent the obletning of 2 pdgmont andfor ame: apamst thu Company +
i 17° Less. Damage o1 Expense Que To Delay, Uness me seruces to be periemed uy ine Compeny on beh cf the Cusiomer ate deloyed by reason of the negigqeaze o° olper fault ct the Company the st
Company sud! nat be tesponeilt for any ios denage 3 sapere micated tw fe Cuctormer becoud ul suct dulay in the evant the Compary fs at bull os atoresard, alg Bablky ts Imted im ecoordsnce wlth a
the uioasions of patagraphs 8 9 ave 7
- 78 Gonstruction of Terms and Vanuu. Tho foreyning teams ent comditone shall be conatnued eccording ty ta avs of the Stale soem on the raverse ste! havent Untess olnerase corsernac on oe
5 ome sane ~wiinng by che Company no legal pruceeting against tho Company may be fresttivied by the Customer, is aésign3 or sublages except in-che-Ciry stant! Gn the reremse sve herent. 4 .

 
 
    

*

 

 
  

 

   

  
     

 

  

 

 
  

rey

ef ae

i

i er Tow Bt TONG Uy Sees a tote Mee
i f . 7

Loy Weg:

 

 

ee a ee

 

   

20, a

      

yr

aH UAC “TAY Sy A Bet x
Ao aved iy ihe AWetSha! Qustome Bibkets & ‘Forwarders Asédeidtion fa Anierica, ine (Revised ida

 

. PLTF 00361
 

Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 7 of 26

Nee

Form Approved OMB No. 1651-0022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re '
' BOX © O01 ‘ ‘
“» DEPARTMENT OF HOMELAND SECURITY 1. Filer Code/Entry No. 2.Entry Type | 3. Summary Date
fo6 gh . — on
¢/ U.S. Customs and Border Protection Be ee f ere N o8/ ose 2027
a ENTRY SUMMARY 8546 iS 4701 07/24/2017
8. Importing Carrier 9. Mode of Transport 10. Country of Origin 11. import Date
-X/016 AO rik 07/23/2017
12. B/L or AWB No. $3. Manufacturer ID 14. Exporting Country 15. Export Date
72461088671 r SICMANJE(L 1K0H HK Q7 /23/2017
16.1.7. No. * 147.17. Date shoe Missing Docs 119. Foreign Port of Lading 20. U.S. Port of Unlading
‘ONE &7O1
21. Location of Goods/G.O. No. 22. Consignee No. 23, Importer No, 24, Reference No,
=620 SARE RO—255490000
25. Ultimate Consignee Name and Address 26. Importer of Record Name and Address
ANAYA GEMS INC ANAYA GEMS INC
$1i-06 47TH AVE R1-00 47TH AVE
City. ONS ISLAND CITY Stateny Zip3101 | CityLONG ISLAND CrTy State wy 1144
27. 28. Description of Merchandise 32. 33. 34.
" 29. 30 31. A. HTSUS Rate Duty and 1.R. Tax
Line | a HTSUS No. A. Gross Weight Net Quantity in A. Entered Value B. AD/CVD Rate Dollars Cents
No, . : ° . é B. CHGS C. IRC Rate
9. | B. AD/CVD Case No. | B. Manifest Qty. | | HTSUS Units _| ¢.Retationshi D. Visa No.
167 CINS . oO N
HBL. + 34055344248 QTY: 147
MANJUSAKA INVG 001, 1467 CTYNS
001 GILVER JEWELRY O/518/DZ,.
71135.11.5006 260 x 726000 SK 24306. 00
C2544 ‘ .
MERCHANDISE PROCESSING FEE » 54647 2514.86:
002? OTH NECKLACE/CHAIN OF GOL
7213.19. 2900 i x 333 3.54 18.32
C1
MERCHANDISE PROCESSING FEE « SEGAL 1.15
207 _ DT Sper MET AT OF Fee
Other Fee Summary for Block 39 38. Total Entered Value CBP USE ONLY TOTALS
49 483,00 A. LIQ CODE B. Ascertained Duty 37. Duty
$ 756146.00 37837.71
Total Other Fees : REASON CODE C. Ascertained Tax 38. Tax
s 485.00 220
36. DECLARATION OF IMPORTER OF RECORD D. Ascertained Other /39. Other
(OWNER OR PURCHASER) OR AUTHORIZED AGENT 495 >on
E. Ascertained Total 40. Total AY
| declare that | am the CL importer of record and that the actual owner, ZRQS22.71

purchaser, or consignee for CBP purposes is as shown above, OR x] owner
or purchaser or agent thereof. | further declare that the merchandise |
prices set forth in the invoices are true, OR C] was not obtained pursuant to

1 will immediately furnish to the appropriate CBP officer any information showing

was obtained pursuant to a purchase or agreement to purchase and that the

to value or price are true to the best of my knowledge and belief. | also declare that the statements in the documents herein filed fully disclose to the best
of my knowledge and belief the true prices, values, quantities, rebates, drawbacks, fees, commissions, and royalties and are true and correct, and that all
goods or services provided to the seller of the merchandise either free or at reduced cost are fully disclosed.

 

 

 

 

ooo CONTINUED oi

@ purchase or agreement to purchase and the statements in the invoices as

a different statement of facts.

 

41. DECLARANT NAME TITLE
ATTY-—IN-FACT

SIGNATURE DATE

08/03/2017

 

42. Broker/Filer information (Name, address, phone number)
AIR CLEARANCE ASSOCTATION, INC.

1 CROSS ISLAND PLAZA

ROSEDALE. NY 11422

 

. | 43, Broker/Importer File No.

bOL B5559-1
Paperwork Reduction Act information printed on reverse.

 

 

 

 

1-718-6546-S1i50 (MALA)

CBP Form 7501 (06/09)

PART 4 - MULTIPLE USE

PLTF 00362
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 8 of 26

C7 tobe Pn Oo tig? am ..

 

ec easrmus Ef sylv ind s OWS Sere, Yo LTE? QUALFROH 30 The -aae 2 2
a - eee noJustoG webiot bas emoleud ou

cis wing » \ g05 RAS S| asf onod &| a cow? | ota,
By penwork Reduction Act Slatementi Ani ¢ agency. yo-may.- not conduct or sponser 2 Ford 8)

ator collection and_a person is nat. required. to.respond t to, this information unless
GiSBIaVS 2 & current valid OMBYCSAGSI HumMBer and an 1 expiration € date. The control ntirebar®
Sagthises eK ai Sjcorteckords 1651-0822 10 i Rhengstimatediaveragestime' toca mopletethis™ application jw
is 10 minutes. tfyou have any comments regarding the Burden estimate te you < can \ write to_
U.S. Gustomeand Border Protection Ofiée of Regulations. ‘and’Rulings, 709 O Street

 

tees "NU. YT

em

 

 

 

 

«

. ef

wa

ie |

_ a.

EE

 

——y
t

:

wy
re

~

="

 

 

 

 

 

2 . y
;~ LNW. Washington DC 20229.-*—, Set - eo tic bes ore oo
/ ' a 7 : : en 7 ¥ *

0 nerenee
aemwees reinntne ote oe

cis » ale 8 Tl Lh ote te HP OS oe a re . thas
ap t SE SRbALATE Nh Hos SLO wee oS
tes | ete QUETH A nee TT mn ge pen
{

pce . _ Lf | Be i 225
ao aed | ere FF OVA E euleV Lorwgind

4

 

x
-
ot
Es

 

 

 

 

 

~ ) atk, . 7 & {ets 4!
} . anaes ih 7 tISUD *BI4 tiga Var 0 A ny | i
aisS OAL .O E£Onn & Soto ane ol
‘ At SUeTA iO tecbknek’ 2 02 aC ai 3
i oe RG OD ati EUaT __ jee a ee a |
ca ee io TF .
1 “ - : '
s ; t {
! ms oe ~- a eee ee o. ~= we we mae

7
r
‘

«

ee ent eee rem
y

 

 

 

 

 

 

 

( : - i ‘
t t he i -
\ ves i :
’ ' I - .
5 4
L I ‘ . ’ {
t i ae
' t 4 - : ?
to i _ i oe a
at ote ‘ mms ant - ec 4 ot ong tt eo nae at -
[~ cuke | aw Py | auisy bereinc istar a) ade He DE
i wine 2. | Ope duisca a EoOO ye ed 4 oe
tee I { eee zi
? BF Rat berencetA .O ACD MOORE ' 2294 19f80 InicT «
' . - a. | j
werd eo ytd benias 9c4 .O } - ren ;

 

-~

 

 

{

| ae . . OF CO 4% AO AATADSAN CT ON
i '. :

\

 

 

 

 

at — a . : THIDA GASIRO HTUA AO FBZ eo i< Rr ray oye
Walod f-, isiol br aishigood a mem mmm en a
s : “=

7 ‘ ert autos ot oftane wage sore ae te vel
oe. . . GS, WG weddewadaca a. oy TOO pi SO aha, {
rome bas cssremes “hamacrne 1 iotcugeeht yew Gate tet: L_ orcas sett ise aisbeb cmmult aa furan. (Os er ace

> = _
towed ep abn e PREG Senta I ete et ee. Ofne aur mee Coto COA se er time a tt 7 '
My eet ae THU DCE oan ting robots cect . at J£ ‘ed poe copshvar vm ola eb au. ttt a
' Se GE me Dr TB em oe “neu YB UD ooniroup fer ecunaent oa . Tat
' “502, rea ET ae Te TO GL Toe reset
‘ ia “ohne Pe IBGE WOE sn a Ne Le 2 AAD siengmgas the beau e ae Mee f
: roof ~ cM tes cote at nme = — en we aya oo:
toy tas r - ‘ # It
we ee eee eee; ven ee ce toes -- ‘
{ 2 od 2a ot mel Va “. BAT et OR .
~ oo a we ee -| . :

se DY CO TUSPRLAr eke be dwo Teil
. '
Moog ae 3 \ — a ook on :

PLTF 00363
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 9 of 26

we ee me enere ee eee

ne

ao

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t . fen ““ Form Approved OMB No. 1651-0022
: DEPARTMENT OF HOMELAND SECURITY > 1. Filer Code/Entry No. 2. Entry Type 3. Summary Date ,.
aa -U.S. Customs and Border Protection 321-0258484-2 _ O1 ABI/N [08/03/2017
Pats 4. Surety No. | 5. Bond Type | 6. Port Code 7. Entry Date
ENTRY SUMMARY 25 a 4701 07/24/2047
8. importing Cane? . t. Mode of Transport 10. Country of Origin 11. import Date
X7016 a : HK 07/23/2017
12. B/L or AWB No. 7 13. Manufacturer ID 14. Exporting Country 15. Export Date
72461088871 _ “ HKMONGE WE 1KOW aK O7/235/20i17
16, |.T.No. 17. 1.7, Date ti Missing Docs |19. Foreign Port of Lading 20. U.S. Port of Uniading
: LONE : #7014
21. Location of Goods/G.O. No. 22. Consignee No. 23. Importer No. 24, Reference No.
= 626 SAME 6-2524970000
28. Ultimate Consignee Name and Address 26. Importer of Record Name and Address
ANAYA GEMS INC RNAYA GEMS INE
31-06 47TH AVE 31-00 47TH AVE
Cit ONG ISLAND CITY Stateyy Zipii01 |Ci'VLONG ISLAND CxTy State ny 1Zipot
27. 28. Description of Merchandise 32. 33. 34.
29, 30. 31 A. HTSUS Rate Duty and 1.R. Tax
Line | a HTSUS No A. Gross Weight Net Quanity in A. Entered Value Fs ADICND Rate Dollars Cents
No. ” , * Manifact’ . B. . IRC Rate
B. AD/CVD Case No. | B. Manifest Qty. i HTSUS Units C. Relationship D. Visa No.
FLLS.19. 5090 1 ‘ . eX _ 1802 3.54 SF.411
C6
MERCHANDISE PROCESSING FEE » 54647 &.24
004 GILVER JEWELRY 0/7218/DZ,
7123.11.5000 i xX 824 5% 41.20
CS vO
MERCHANDISE PROCESSING FEE « DAG4Z - “®. 8S
005 SELVER JEWELRY O/S16/DZ, i
7113.11.5000 i. Xx 480 52 24.00
C2
MERCHANDISE PROCESSING FEE - 54647, 1.44 .
a _
{906 ITH PREC MET ART OF J EWEL ef
pes 40 spon ¥ zRO an oo Sy 21% Fz
Other Fee Summary for Block 39 35. Total Entered Value__|-CBP USE ONLY TOTALS
‘KR ee A. LIQ CODE B. Ascertained Duty __137.[ Duty. —— |"
yw epee erent nS cee eee vee fe
Laie — mane emer Toate Fees “ ” REASON CODE | ©: Ascertained Tax 38. Tax
36. DECLARATION OF IMPORTER OF RECORD. D.Ascertained Other (89. Other
(OWNER OR PURCHASER) OR AUTHORIZED AGENT att} ,
: E. Ascertained Total 40. Total Jey
{ declare that ! am the C Importer of record and that the actual owner,

CO

purchaser, or consignee for CBP purposes is as shown above, OR Cr] owner .
or purchaser or agent thereof, | further declare that the merchandise
prices set forth in the itvoices are true,
to value or price are true to the best of my knowledge and belief.

 

 

 

 

"Fee CUNTINUED 2Ee
was obtained pursuant to a purchase or agreement to purchase and that the’
OR {| was not obtained pursuant to a purchase or agreement to purchase and the statements in the invoices as
| also declare that the statements in the documents herein filed fully disclose to the best
of my knowledge and belief the true prices, values, quantities, rebates, drawbacks, fees, commissions, and royalties and are true and correct, and that all
goods or services provided to the seller of the merchandise either free or at reduced cost are fully disclosed.

t will immediately furnish to the appropriate CBP officer any information showing a different statement of facts.

 

41. DECLARANT NAME

t

TITLE

*

SIGNATURE

DATE

 

 

42. Broker/Filer Information (Name, addresS- phone number)

!
43. Broker/importer File No.

 

 

 

 

PART 4.- MULTIPLE USE

Paperwork Reduction Act information printed on reverse.
‘ CBP Form 7501 (06/09)

PLTF 00364
ioe

; Paperwork Fes

ee ee eee

Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 10 of 26

information

 

ft.

fae’

 

Benet ae

}

ohectiot ainda oer

z

Lerts mm ee “ae petites LOR ARE
aismays @ cunent vat ORE

iets

ate ores 4

suite OS 20e2a. -

t

awe 8

 

tatement: An ageicy may not conduct or sponser cn)
gan is natreauired fo respond to this information wise: +t i

v

stro! number and an expiration date. The conir! cumnc.
*or this callection is 166¢-0022 The estimated average time to complete this gunfinsern
ig 10 miinuies, Wycu have any camments regarding the burden estimate you can w+
ction, Office of Regulations and Rulings, 769 9" Staci

Duties Custome and order Prete

Rtn oR
poteee AVS

    

thee f

Z3

en

PLTF 00365
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 11 of 26

wer,

“sa

Form Approved OMB No. 1651-0022

 

 

 

 

 

 

 

 

 

 

 

_ "4" DEPARTMENT OF HOMELAND SECURITY 1. Filer Code/Entry No. 2. Entry Type 3. Summary Date
% iB. U.S. Customs and Border Protection p2i-O25O484—2 _@1 ABI/N (08/03/2017
- VARY 4. Surety No. [5, Bond Type 16. Port Code 7. Entry Date
“y >. ENTRY SUMMA 856 3 47oi 07/24/2017
8. Importing Cargier ~ 9. Mode of Transport 10. Country of Origin 11. Import Date
xsG16 © 40 HK O7/23/2017
12. B/L or AWB No. 13. Manufacturer ID . 14, Exporting Country 15. Export Date
7246108887 1 ¢ HKMANJEWL LKOW HK O7/23/2017
16. 1.T. No. 4 117.17. Date ke 8. Missing Docs | 19. Foreign Port of Lading 20. U.S. Port of Untading
; ONE 4704
21. Location of Goods/G.O. No, 22. Consignee No. 23. Importer No. 24, Reference No.
F&20 SAME R6—-255490000

 

 

 

ANAYA GEMS INC
S1-00 47TH AVE

25. Ultimate Consignee Name and Address

26. Importer of Record Name and Address

ANAYA GEMS INC
$i-00 47TH AVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to value or price are true to the best of my knowledge and belief.

purchaser, or consignee for CBP purposes is as shown above, OR Cc owner
or purchaser or agent thereof. | further declare that the merchandise

 

 

 

 

Ciy ONG ISLAND CITY Stateyy Zp4104 City} ONG ISLAND Crrvy State py 414091
27. 28. Description of Merchandise 32. 33. 34.
29. 30. 31, A. HTSUS Rate Duty and IR. ‘Tax
Rre | A. HTSUS No, A. Gross Weight | Net Quantity in | 8 Creed Wale |G ADICVD Rate | Dollars Cents
. B. AD/CVD Case No. | B. Manifest Qty. . HTSUS Units C. Relationshi D. Visa No.
; C14
MERCHANDISE PROCESSING FEE a T4647 13.46
007 SILVER JEWELRY 0/418/Dz,
7143.11. 5000 i x 10853 SZ 542.65
C38
MERCHANDISE PROCESSING FEE 54642 37.59
008 SILVER JEBELRY O/%18/DZ,
7423.11. 5000 t Xx 11908 54 S93. 40
C42
MERCHANDISE PROCESSING FEE « S4647 41.25
C09 OTH NECKLACE/CHAIN OF GOL Cee
7iiS.19.2700 4 x &0 De ah.. --" " 3.30
MER CUOMNA TCE SPMcrece ric Cee we =t
Other Fee Summary for Block 39 36. Total Entered Value CBP USE ONLY TOTALS
A. LIQCODE B. Ascertained Duty 37.O0uty 8.
y, $- _ “ot soe
. | Total Other Fees RE ASON CODE C. Ascertained Tax 38. Tax
oo $ .
36. DECLARATION OF IMPORTER OF RECORD |. Ascertained Other {39. Other
(OWNER OR PURCHASER) OR AUTHORIZED AGENT tt
E. Ascertained Total 40. Total Vea
I declare that | am the C] Importer of record and that the actual owner,

 

 

Oj

‘222 CONTINUED #x*
was obtained pursuant to a purchase or agreement to purchase and that the

Prices set forth in the invoices are true, OR C was not obtained pursuant to a purchase or agreement to purchase and the statements in the invoices as
{ also declare that the statements in the documents herain filed fully disclose to the best
of my knowledge and belief the true prices, values, quantities, rebates, drawbacks, fees, commissions, and royalties and are true and correct, and that all
goods or services provided to the selfer of the merchandise either free or at reduced cost are fully disclosed.

| will immediately furnish to the appropriate CBP officer any information showing a different statement of facts.

 

41. DECLARANT NAME

TITLE

- SIGNATURE

DATE

 

 

42. Broker/Filer information (Name, address, phone number)

43. Broker/Importer File No.

 

 

 

 

PART 4 - MULTIPLE USE

Paperwork Reduction Act information printed on reverse.

CBP Form 7501 (08/09)

PLTF 00366
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 12 of 26

O0-1dar off AMG bavergoA acl

PON Seo wiser Ee and gf oH 3 aboo ian? ot!
joo. dk teh * 13) POSER RE

poset a vercneraae some

sisQ wins : 5 |
Let J

Sta 72 OF a 7 aq! tno8 | e) 04 “OM ys a
a

ay boa anF*s!

YTIAUOT2 QVAJSMGH 340 THAMTRATSO é
noltosiond iahie bis emofeud .¢

4

YRANMMUE YATHS

ok

2.U Mg -

°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

—_— ~ e
“Paperwork Reduction Act Statémentyo AN] agency-amayonot* conduct or sponsar<a ‘anispar’ 3 a
a -information. collection.and.a.person is. nat. required. to. 2 respond to to this. information_unless if EA |
{ axed WA.) AoHhOG Paris wo,
| | displays. 2 current valid OMB'CORtS) AufhBer and an expiration, date. The control ntiniber.
ne “ : i paca!
“forathis; iddliectioniis 165 1-G022ia Lhesestimated. averagestime to- complete this: “applicators: Tat
! | is 10 minutes. ‘Jf if'you have any comments regarding the:burden estimate you can write to
3 sn By
“U.S. Glistorns-8nd Border ProtectiorpOffice of Regulations | ‘aiid’ Runs. 799-9" “ste Sepsepo ts
wus ier ae: ‘ a
+ —1--NW. -Washington, BG-20220-~ to Se aS mode roca oe Joa
} ~~ ——" e .
; al gobs. ay avs TWA a nats
‘ Sing of fom he cf HVA Peet Gwe Pe
: i
co }
| i
PS ISIE ded 2S Ce ge BO BIS ade ake sane
’ be : eé ! $C i ae charimely fo nolighoes? oS '
Lo SAP Lib oe et BABE A | POR oom en ge a.
* - os oe eS my fie veagins A bon iHesureat oy MpeWrgnd 4 | ww suet! a
ee ee a  ezoritelat ig 2 PR SUET [MID Metin 8 jE aen) QVONGA are)
" . . ‘
ss nn Set LL PRUE Sls: ‘4 i
; og
, ; eNOS Ee a re “4
: ™ : phot | {
‘ ' : { '
: ; : ‘ :
ce 4
a !
ti - sf f uw f
. ~ 4 ‘
: » oy vy { i
| i i
bole. 5 t ‘ a eo ‘ aes +04 }
; ba fae poet
1 . + .
wee awe ne Portree cee Re teen el we eee ees ees cen were walle ye a nem mgnyy aie foadee. beach -—
; Bye iit SEY ABD | sulsv barn icteT oi FSA a sa 987 Ta}
Po , ep aD Ba get oe "F005 OF pep ° eet ‘
wecee neee ee vss ae ee ne
3 ee ABT De H898 ATT eas MO2ARA | Rea ai bso! i
’ : ‘ +
rr me uray Te hoy pe ee eet i
BEE A TOD Bate sr b GROUEs SCAB TROT IG HO TEES a8
aR cee ee ee TUEEA OSLACATUA RO (ABZANORUS Fe: SSL) |
: ey Lan ty mr owe 3 [ott me etm “
i i ‘ fogpen woe ean bigest !
. 2y eo gets Kot ta ete vate t Poe oe lige aun aay
Pov oreemen Tae ETSY ae ee eG Fite oye) EOTIUG EY od 385pee 1 wseonsug |
LHS aeRO Game t CT teasdt eg Duttatace £ Be PMB EE Foe ee ane yr sO ASE wD SMITA |
BID BT Seo raterg Qt og UG PRIO SEH oA More ey abo sid tat . GLUES ThOGeM eet a atiat tae cag |
, ad Sih ope cetera gar sate “evotele 6.) he oer 22a lit cos Gege oot im ie food efit Go oust ou 2.19 F BEL» Of !
MB aor NT Bin reed HOB PERL AA LAA 26 REET RI Dots agone ai ad? tote bas ep shworns yr to '
{ be goto gi bene Od Ce ne ttn DAS SETI Loney! cits 19ie2 en th cemvarg souesé 1 sho0p +
t _. _ en: 2 2h, « RE ne" “at we Be wore iota sft os vente 9 au + MSG -& & ait a ee viersibemm! Shaws {
; , " “ae ae AT THOR AION) TR
TP Ste eee ow mane ~ wee one we ee ee ee ee tam et ey eee ee ee oer ne ema a nee eee tv ete eeenerTe eee of
; wear tes, coamegying ¢ rade Bua aces tera) noltge ata cali sachs Sel
{
Se AS a nea Tiga howies “F!
O80 Seq 1 GES SO . _ __ J
ms EES

PLTF 00367
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 13 of 26

‘We GIN EE EUTY SS AL Cre AV oe oe

 

 

 

 

 

 

 

 

 

Be Form Approved OMB No. 1651-0022
*. DEPARTMENT OF HOMELAND SECURITY 1. Filer Code/Entry No. 2. Entry Type 3. Summary Date
« y? U.S. Customs and Border Protection 321-0258484-2 01 ABI/N (08/03/2017
oe 4, Surety No. | 5. Bond Type | 6. Port Code 7. Entry Date
of ENTRY SUMMARY 356 3 A701 07/24/2017
8. Importing Carrier 9. Mode of Transport 10, Country of Origin 11. Import Date
LM#O16 + 40 4 07/23/2017
12. B/L or AWB No. 43. Manufacturer ID 14, Exporting Country 15. Export Date
72461088871 . MKMANJEW1 1KOW 4K 07/23/2017
16. 1:7. No. « |17. LT. Date 18. Missing Docs |19. Foreign Port of Lading 20. U.S. Port of Untading
FONE a7OL

 

 

 

21, Location of Goods/G.O. No. 22. Consignee No.

 

23. importer No. 24. Reference No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

purchaser, or consignee for CBP purposes is as shown above, OR r] owner
or purchaser or agent thereof. | further declare that the merchandise CT

F620 SAME 26-253490000
25. Ultimate Consignee Name and Address 26. Importer of Record Name and Address
SNAYA GENS INC ANAYA GERS INC
31-00 47TH AVE 31-00 47TH AVE
CiLONG ISLAND CITY StatenY ZiPI104 CiyLONG ISLAND CITY State ny 1 Zipo1
27. 28. Description of Merchandise 32. 33. 34.
j 29. 30. 31. : A. HTSUS Rate Duty and 1.R. Tax
Are. | A. HTSUS No. A. Gross Weight | Net Quantity in | 8: Enlered Value | — B.ADICVD Rate | Dollars “Cents
. B. AD/CVD Case No. | B. Manifest Qty. HTSUS Units C. Relationship D Visa No.
G.I... Uss 736146.00
N. Ie}. 736146.00
\
Other Fee Summary for Block 39 35. Total Entered Value CBP USE ONLY TOTALS
A. LIQ CODE B. Ascertained Duty 37. Duty
§
. Other Fees REASON CODE C. Ascertained Tax 38. Tax
36. DECLARATION OF IMPORTER OF RECORD D. Ascertained Other | 39. Other
(OWNER OR PURCHASER) OR AUTHORIZED AGENT
° E. Ascertained Total 40. Total
| declare that I am the C] Importer of record and that the actual owner,

 

 

 

 

 

 

was obtained pursuant to a purchase or agreement to purchase and that the
prices set forth in the invoices are true, OR [J was not obtained pursuant to a purchase or agreement to purchase and the statements in the invoices as
to value or price are true to the best of my knowledge and belief. | also declare that the statements in the documents herein filed fully disclose to the best
of my knowledge and belief the true prices, values, quantities, rebates, drawbacks, fees, commissions, and royalties and are true and correct, and that all
goods or services provided to the selier of the merchandise either free or at reduced cost are fully disclosed.

| will immediately furnish to the appropriate CBP officer any information showing a different statement of facts.

 

41, DECLARANT NAME TITLE

SIGNATURE DATE

 

42, Broker/Filer information (Name, address, phone number)

 

43, Broker/Importer File No.

 

 

Paperwork Reduction Act information printed on reverse.

 

 

CBP Form 7501 (06/09)

PART 4 — MULTIPLE USE

PLTF 00368
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 14 of 26

OMe hs PO oe SMP AA, . ..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

za

fo -cuc Gunma a4: Mt y. a S olf yt. S293 ahs a speters URL 7 GU AITOK JOT! - “G
i a ~ , , na. mates sen .of bas Stet. 3 .2uU
sisG vind AV en00 ned} oT Snod a Mm Te | tag

~~T Paperwork Reduction “Act Statementi-Any agency- may -not- conduct or “sponse: an seen
‘inférmafion -collaction_and_a person is.not rehired to.respond to} this information untess
displays 78 & current valid OMBYCOREOrAGmBer and. art. Lexpiration ¢ date. The control atinber’ Pees
“TOR, thisttoltectiorsh Le ear neo aathowatina lethaveragetime to complete this application j=r:
is 10 minutes. Ifyou have any comments regarding the ‘Burden. estimate ate you: can write to |
U.S. Custensadd Border Protection Oey of Regulation8 and Ruli Ags, 709 OY Street ts «

— LNW. Washington DC 20229;-:- ~~ si} e bone. ot

Git | * pstsid yet 1. MMO

iS . risic . hao.

 

gn SE
Bucks USS fete
ce GV AGS E
siss OF

1 8eV Ge

 

wt
xa Rat eG
anlcG |

 

 

“30

EDRO
* 3208S SO

ben pee ee ee

 

euleviosins » |

bony insuO"etA 1 ings Nes. ;

atin! eu OTH £ sO pesirel 2 oh use.

 

 

 

 

 

 

 

 

i | - i “
+ . t
‘ ’
| 4... ewes eee - tee - :
! j ‘ . - ' at t
: 5 i
! {
{ { e «
§ i . .
I. . ;
t ro.
4
i s
j - :
: t { A .
: ‘
i ; ‘ ; - '
‘ ! i t
{ i °
— —-—-—+--- a i _ cme et TL ee -- eh
"eG | PL auisw boven isto, By 2 SS RGIS We eae TT
' sul | Ma lease. 8) BDO Le] X
' t s a}
ee Lt 1: ae
. 2, xoT berinacaalk C30 WOCALA 2eet 1eniO tarot
a “e
tu eo WE," 928 bre men ar meme 4b ‘

 

 

|
| rere be

 

INGE >: ise goad, a 2 rena eee a renee
; _ iM . os. . owt auigr anid Ong maar lott g he tah oat.
“lat WO “O vods Pwode ca oss Wael ows a0 ‘
vias c“attons Mavresipe a. hq af! vor whe aad om: Lo Oe emen ent tert stab ar, cou? doa Swen, root ae
“owe! spabtre ns eto. tres yee Det ek . OFT LSD WO PY _, AG ea TS a

 

Bow ee Ch. CRE oprerne sobide cet ta vert ue . c' dos cebowom! yn tet ie oe a
: PMs th qe k os: Protest a yet he tL airet ocr gotogomt. at
coat fe, hr om we dae rau fey or tetra,
, ; _. ; “oO oe I Fab DE AC Lae. , FP EO ghehgmges rie wea Jf
t Da 4 “4 a Bett '
I
. you tor sr sord wel ype ot , it roo.
-- - wee me ee —
“a ' Sel Oe ot Po fsa u
MO pea’ mr & vy, i . . ot i oO

 

GAC233 TO ATRIOS FL
THRDA GYSIROATUN SO GIBBS IS EL ora

Net?

 

omhnnvans ai bh Ges rt 2 0S toe
é we aS |

MAE Sli g Be

PLTF 00369
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 15 of 26

 

  

 

 

 

 

 

 

 

 

 

iM iJ MANJUSAKA JEWELERS CO., LTD
UNIT 08, 12/FL., TOWER A FOCAL IND CENTRE,24 MAN LOK STREET,HUNG HOM,KOWLOON, HONG KONG
TEL(852)27657983-6 FAX:(852)2362-8403 EMAIL.manjusaka@manjusaka.com.hk
BILL TO / BUYER: : SHIP TO: INVOICE#: MM170014
Anaya Gems, Inc. Anaya Gems, Ine. TYPE: DLC
31-00 47TH AVENUE, 5TH FLOOR 31-00 47TH AVENUE,5TH FLOOR DATE; 2017-07-21
LONG ISLAND CITY,NY 114104 LONG ISLAND CITY,NY 11107 REVISE:
ATTENTION: ATTENTION: / PAGE: 2 /2
TEL:(718)-391-7400 FAX:(718)-391-7575 TEL:(718)-391-7400 FAX:(718)-391-7575 '
REMARK:
**COUNTRY OF ORIGIN OF CHINA
**925 NET WEIGHT=244384.6""GM
NOT SOLID WOOD PACKING MATERIAL
PAYMENT TERMS:
(DUE DATE ON 2017-10-29) 400 DAYS AFTER SHIPMENT
SILVER+FINDINGS(V}
LABOUR TOTAL : 132000 726,000.00
TOTAL USD 726,000.06 Add chain 0.00
ADJUSTMENT 0,00
Trade term: FCA Hong Kong ADD PACKING 0.00
Settlement remit to: Add tag 0.00
DBS Bank (Hong Kong) Ltd. INSURANCE 0.00
— SWIFT : DHBKHKHH
AIC: 016-478-000073565 NET TOTAL: 726,000.00
Goods sold ate not returnable and refundabie.
-Goods Mentioned in (his tnvolce will remaln our property until full pay forthem = =RECEIVED BY:
has bean received. .
TRACKING:
PREPARED BY: — balXHK)
Diamonds here in Invoiced have been purchased from legitimate sources not Involved in funding conflict and in compliance with United nations resolution
The seller hereby guarantees that these diamonds are conflict free based on personal knowledge and/or written guarantees provided by the supplier of
these diamonds

 

PLTF 00370
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 16 of 26

 

 

 

 

 

 

 

 

 

 

 

‘ J MANJUSAKA JEWELERS CO., LTD
UNIT 08,12/FL., TOWER A FOCAL INO CENTRE,21 MAN LOK STREET,HUNG HOM, KOWLOON HONG KONG
TEL:(852)27657983-6 FAX:(852)2362-8403 EMAIL:manjusaka@manjusaka.com.hk
COMMERCIAL INVOICE
BILL TO / BUYER : SHIP TO: INVOICE#: MF170864
Anaya’Gems, Inc. Anaya Gems, Inc. TYPE: DLC
31-00 47TH AVENUE,5TH FLOOR * 34-0047TH AVENUE,5TH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 11101 LONG ISLAND CITY,NY 11101 REVISE:
ATTENTION: ATTENTION: / PAGE: 4 14
TEL:(718)-391-7400 FAX:(718)-391-7575 ~ TEL:(718)-391-7400 FAX:(718)-391-7575
REMARK: COPPER+FINDINGS(V) 1.90
ALL ITEM MAIN COMPONENT: 10K GOLD JEWELLERY. GOLD+FINDINGS(Y) 4,591.59
**COUNTRY OF ORIGIN OF CHINA SILVER+FINDINGS(V} 30.20
*M0K NET WEIGHT=39.908"GM LABOUR 768.20
“40KP NET WEIGHT=42.838"GM LABOUR(S) 0.00
*40KW NET WEIGHT=5,055"GM FINDINGS(B) 0.00
#925 NET WEIGHT=55.42"GM STONE(B) + 0.00
“Paper NET WEIGHT=0"%GM . STONE(V) 571.60
NOT SOLID WOOD PACKING MATERIAL
. TOTAL: 36 2.959.59
PAYMENT TERMS: Add chain 0.00
(DUE DATE ON 2017-09-30) 2 months EOM ADJUSTMENT 0.00
COPPER+FINDINGS(V) ADD PACKING 0.00
GOLD+FINDINGS(V) Add tag 0.00
SILVER+FINDINGS(V) INSURANCE 0.00
LABOUR
STONE(V) NET TOTAL: 2,959.59
TOTAL USD 2,959.59 -
Trade term: FCA Hong Kong RECEIVED BY:
Settlement remit to:
DBS Bank (Hong Kong) Ltd. TRACKING: 34055344248
- SWIFT : DHBKHKHH
AC: 016-478-788185642 (USD) PREPARED BY:  beli(HK}
-Goods sold are not returnable and refundable.
-Goods Mentioned In this Invoice will remain our property until full pay for them
has been recelved.

 

PLTF 00371
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 17 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J MANJUSAKA JEWELERS CO., LTD
UNIT 08,12/FL., TOWER A FOCAL IND CENTRE,21 MAN LOK STREET,HUNG HOM, KOWLOON,HONG KONG
TEL:(852)27657983-6 FAX:(852)2362-8403 EMAISL:manjusaka@manjusaka.com.hk
COMMERCIAL INVOICE
BILL TO/BUYER: SHIP TO: INVOICE# MF170865
Anaya Gems, Inc, Anaya Gems, tne. TYPE: DLC
31-00 47TH AVENUE,5TH FLOOR 31-00 47TH AVENUE,STH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 11101 LONG ISLAND CITY NY 11104 REVISE:
ATTENTION: ATTENTION: { PAGE: 3 13
TEL:(718)-391-7400 FAX:(718)-391-7575 TEL:(718)-391-7400 FAX:(718)-391-7575
JS#item# Description Of Goods QTY Unit(USD) Total(USD)
14 1706123 o8 Cubic Zirconium-RING 7 1ps035 [3 pc |1esizs _ [50.4525
SSRK105854CZ 925 2.52 SILVER BASE 15.83 FULL W8.83G
K10585¢ 2 CW 0.259 12 0Z 0.532
MS-S741(MO)LS 22ZR 9.0093 2 F22RD925-2.5/0015 0.0513
2 F22RD82§-2/0003 0.038 2 F22RD925-3:5/006 0.0863
2 F22RD925-4/0085 0.0877
TOTAL W:147.95 STONE:4.8133
REMARK: COPPER+FINDINGS(V)} 0.40
ALL ITEM MAIN COMPONENT: 925 SILVER JEWELLERY GOLD+FINDINGS(V) 0,00
**COUNTRY OF ORIGIN OF CHINA SILVER+FINDINGS(V) 46.95
**925 NET WEIGHT=90.425"GM LABOUR 348.21
**Paper NET WEIGHT=0"GM LABOUR(S) 0.00
*STEEL NET WEIGHT=0"GM FINDINGS(B) 0.00
NOT SOLID WOOD PACKING MATERIAL STONE(B) 0.00
STONE(V) 85.40
PAYMENT TERMS:
(DUE DATE ON 2017-09-30} 2 months EOM TOTAL . 18 480.96
COPPER+FINDINGS(V) Add chaln 0.00
SILVER+FINDINGS{V) ADJUSTMENT 0.00
LABOUR ADD PACKING 0.00
STONE(V) Add tag 0.00
TOTAL USD 480.98 INSURANCE 0,00
Trade term: FCA Hong Keng NET TOTAL: 480.98
Settlement remit to:
DBS Bank (Hong Kong) Ltd.
~ SWIFT : DHBKHKHH RECEIVED BY:
AJC: 016-478-788185642 (USD)
TRACKING: 34055344248
-Goods sold are not returnable and refundable
-Goods Mentloned in this {nvolce will remain our properly untif full pay forthem PREPARED BY: — bell(HKX)
has been received -

 

PLTF 00372

 

 
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 18 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MJ MANJUSAKA JEWELERS CO., LTD
UNIT 08,42/FL, TOWER A FOCAL IND CENTRE,21 MAN LOK STREET,HUNG HOM,KOWLOON,HONG KONG
TEL:(852)27657983-6 FAX:(852)2362-8403 EMAIL:manjusaka@manjusaka.com.hk
COMMERCIAL INVOICE
BILL TO / BUYER : SHIP TO ; INVOICE: ME170866
Anaya Gems, Inc. Anaya Gems, Inc. TYPE: OTC
31-06 47TH AVENUE,5TH FLOOR 31-00 47TH AVENUE,STH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 11404 LONG ISLAND CITY,NY 11101 REVISE:
ATTENTION. ATTENTION: / PAGE: 1/4
TEL(718}-391-7400 FAX:(718)-391-7575 TEL:(718}-391-7400 FAX:(718)-391-7575
JS#item# Description Of Goods QTY Unit(USD) TotakSO}
1 1705324 TORY DIAMOND -EAR RING up$s.e5 [25 [prs {30.4589 _[g11.4725
RYEK105666DM 10K 1.4897 GOLD BASE(OZ) 1258.4 FULL W 38.4G
3ELEY370D 10 CD 0.2316 2 OT-10KYWIRE2 0
72346(2HL)
2 1705430 T4RW DIAMOND-BRACELET (MIXED CHAIN) ip s2i1.0s 117 |pc {478.9322 _|3,041.8474
YWBK105681DM 14KW 6.1251 GOLD BASE(OZ) 1245.5 FULL W 188.47q
SCWB4383D 31 CD 1.9924 2 BHIOOCOVERING 0
72626(6LN) "14 OT-14KWO09KDBR-5.5 4.5629
3 1705860 TORW DIAMOND -EAR RING ups7.05 |1 ~ lprs [323907 _ [32.3907
RWEK102922DM TOKW 1.41 GOLD BASE(OZ) 1218.65 FULL W 1.436
SEWGE30D 10CD 0.1
72695(6LN).com
TOTAL W:228.3 STONE:2.324
REMARK: COPPER+FINDINGS(V) 0.85
ALL ITEM MAIN COMPONENT: 14K GOLD JEWELLERY GOLD+FINDINGS() 373.74
"COUNTRY OF ORIGIN OF CHINA SILVER+FINDINGS(V) 0.00
**40K NET WEIGHT=37.243"GM LABOUR 511.15
™OKW NET WEIGHT=1.41°GM LABOUR(S) 0.00
**44KW NET WEIGHT=104.127"GM FINDINGS(B) 0.00
“Paper NET WEIGHT=0""GM . STONE(8) G.00
NOT SOLID WOOD PACKING MATERIAL STONE(V) 0.00
PAYMENT TERMS: TOTAL: 43 3,885.71
(DUE DATE ON 2017-09-30) 2 months EOM Add chain 0.00
COPPER+FINDINGS(V) ADJUSTMENT 0.00
GOLD+FINDINGS{V) ADD PACKING 0.00
LABOUR Add tag 0.00
TOTAL USD 3,885.71 INSURANCE 0.00
Tradé term: FCA Hong Kong NET TOTAL: 3,885.74
Ssttlement remit to:
DBS Bank (Hong Kong) Ltd.
—- SWIFT : DHBKHKHH RECEIVED BY:
A/C: 016-478-7881 89642 (SD)
TRACKING: 34055344248
-Goods sold are not retumable and refumdabie.
-Goods Mentioned in this Invoice will remain our property unt full pay forthem PREPARED BY:  bell(Hi)
has been received.
Diamonds here In invoiced have been purchased from legitimate sources not Involved in funding conflict and in compliance with United nations resolution
The seller hereby guarantees that these diamonds are conflict free based on personal knowledge and/or written guarantees provided by the supplier of
these diamonds

 

PLTF 00373
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 19 of 26

 

 

  

lJ MANJUSAKA JEWELERS CO., LTD

UNIT 08,12/FL., TOWER A FOCAL IND CENTRE,21 MAN LOK STREET,HUNG HOM,KOWLOON,HONG KONG

TEL(852)27657983-6 FAX:(852}2362-8403 EMAIL:manjusaka@manjusaka.com.hk

 

 

BILL TO/ BUYER :

COMMERCIAL INVOICE

SHIP TO;

INVOICE# MF170867

 

 

 

 

 

 

 

 

 

 

 

Anaya Gems, inc. Anaya Gems, Inc. TYPE: OTC
34-00 47TH AVENUE,5TH FLOOR 31-00 47TH AVENUE,5TH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 71101 LONG ISLAND CITY,NY 11101 REVISE;
ATTENTION: ATTENTION: / PAGE: 3 1/3
TEL:(718)-391-7400 FAX:(718)-391-7575 TEL:(718)-391-7400 FAX:(718)-391-7575
JS#itent Description Of Gods ary Unit(USD) Total(USD)
49 1705598 SS DIAMOND-BRACELET (MIXED CHAIN) 1B $28.15 |24 {Pc [36822 _|aa3.7280
SSBK15035DW04 925 16.8866 SILVER BASE 16.53 FULL W 383.216
2SKB5035D 40 CD 0.4022 40 F22RD925-2.5/001 0
72633(6LN) 4 OT-STLESSTONGUE 0
20 1705858 SS DIAMOND-RING T2# 1895.72 [4 Ipc _|7.364 |7.3640
SSRK101384DMOT $253.116 SILVER BASE 15.84 FULL W3.15G
4SMR384D 23CD 0.17 4 F22RD925-5.5/4.2mm 0
72686(6LN}SO
24 1706282 SS WHITE DIAMOND-NECRLACE (MIXED CHAIN) “ts4.6i [1 |pc_|s.5649 15.5649
SSNK15405DMOT 925 1.72 SILVER BASE 16.67 FULL W 1.73G
2SKMN40SD 9CD 6.05
72583(12GI)
TOTAL AW:5225.7 STONE:4.0186
REMARK: COPPER+FINDINGS(V) 41.76
ALL (TEM MAIN COMPONENT: 925 SILVER JEWELLERY GOLD+FINDINGS(V) 9.00
“COUNTRY OF ORIGIN OF CHINA SILVER+FINDINGS(V} 2,779.47
925 NET WEIGHT=5039.491"GM LABOUR 8,071.90
**Paper NET WEIGHT=0"GM LABOUR(S) 0.00
“STEEL NET WEIGHT=0"GM FINDINGS(B) 0.00
NOT SOLID WOOO PACKING MATERIAL STONE(B) 0.00
STONE) 0.00
PAYMENT TERMS; .
(DUE DATE ON 2017-09-30) 2 months EOM TOTAL: 525 410,853.12
COPPER+FINDINGS(V) Add chain 0.00
SILVER+FINDINGS(V) ADJUSTMENT 0.00
LABOUR ADD PACKING 0.00
TOTAL USD 10,853.12 Add tag 0.00
INSURANCE 0,00
Trade ferm: FCA Hong Kong
Settlement remit te: NET TOTAL: 40,853.12
DBS Bank (Hong Kong) Ltd.
— SWIFT : DHBKHKHH .
AIC: 016-478-788185642 (USD) RECEIVED BY;
-Goods sold are not retumable and refundable. TRACKING: 34055344248
-Goods Mentioned in this invalce will remain our property until full pay for them
has been racelved. ’ PREPARED BY: _ bell(HK)

Diamonds here in invoiced have been purchased from legitimate sources not Involved in funding conflict and In compliance with United nations resolution
The seller hereby guarantees that these diamonds are confilct free based on personal knowledge and/or written guarantees provided by the supplier of

these diamonds

 

 

 

 

 

 

 

PLTF 00374
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 20 of 26

 

 

MJ MANJUSAKA JEWELERS CO., LTD

UNIT 08,12/FL, TOWER A FOCAL IND CENTRE,21 MAN LOK STREET,HUNG HOM,KOWLOON,HONG KONG
TEL(852)27657983-6 FAX:(852)2362-8403 EMAIL:manjusaka@manjusaka.com.hk

 

 

COMMERCIAL INVOICE
BILL TO/ BUYER ; SHIP TO: INVOICE#: MF170868
Anaya Gems, Inc. Anaya Gems, inc. TYPE: DLC
31-00 47TH AVENUE,.5STH FLOOR 31-00 47TH AVENUE,5TH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 11101 LONG ISLAND CITY,NY 11104 REVISE:
ATTENTION: ATTENTION: / PAGE: 3 1/3

TEL.(718)-391-7400 FAX:(718)-301-7575

REMARK:

ALL ITEM MAIN COMPONENT: 925 SILVER JEWELLERY
“COUNTRY OF ORIGIN OF CHINA

**925 NET WEIGHT=3738.491°°GM

NOT SOLID WOOD PACKING MATERIAL

PAYMENT TERMS:

(DUE DATE ON 2017-09-30) 2 months EOM
SILVER+FINDINGS(V}
LABOUR
TOTAL USD 11,908.00

Trade term: FCA Hong Kong
Settlement remit to:

DBS Bank (Hong Kong} Ltd.

~ SWIFT : DHBKHKHH

AIG: 016-478-788185642 (USD)

-Goods sold are not ratumable and refundable,

TEL:(7 18)-391-7400 FAX(718)-391-7575

 

 

COPPER+FINDINGS(V) — 0,00
GOLD+FINDINGS(Y) 0.00
SILVER+FINDINGS(V) . 2,078.33
LABOUR 9,829.67
LABOUR(S) 6.00
FINDINGS(B) 0.00
STONE(B) 9.00
STONE(V} 0.00
TOTAL: 449 14,908.00
Add chain 0.00 ,
ADJUSTMENT 0.00
ADD PACKING 0.00
Add tag 0.00
INSURANCE 0.00
\
NET TOTAL: 11,908.00

 

-Gooda Mentioned in this Invoice will remain our property until full pay forthem © RECEIVED BY:

has been recelved.

Diamonds here In invoiced have been purchased from legitimate Sources not involved in funding conflict and in compliance with United nations resolution
The seller heteby guarantees that these diamonds are conflict free based on parsonal knowledge and/or written guarantees provided by the supplier of

these diamonds

 

TRACKING: 34055344248

PREPARED BY: _ bell(HK)

 

PLTF 00375
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 21 of 26

 

 

iJ MANJUSAKA JEWELERS CO., LTD

UNIT 08,12/FL., TOWER A FOCAL IND CENTRE,21 MAN LOK STREET,HUNG HOM, KOWLOON, HONG KONG
TEL:(852}27657983-6 FAX:(852)2362-8403 EMAIL:manjusaka@manjusaka.com.hk

 

 

 

 

 

COMMERCIAL INVOICE
BILL TO / BUYER : SHIP TO: . INVOICE#: MF170877
Anaya Gems, Inc. , Anaya Gems, Inc. TYPE; DLC
31-00 47TH AVENUE,5TH FLOOR 31-00 47TH AVENUE,5TH FLOOR DATE: 2017-07-22
LONG ISLAND CITY,NY 11104 LONG ISLAND CITY,NY 11104 REVISE:
ATTENTION: ATTENTION: / PAGE: 1 /1
TEL:(718)-391-7400 FAX:{718)-391-7575 TEL:(718)-391-7400 FAX:(718)-391-7575
JS#item# Description Of Goods QTy Unit(USD} Total(USD}
4 1705984 TORY Cubic Zircontm-NECKLACE (MIXED CHAIN) “ia sio75 [1 [pC [9.7995 [59.7995
RYNK105789CZ 10K 2.3419 GOLD BASE(OZ) 1223.3 FULL W 5.1956
K105789 13 CZ 0.3655 2 F22RD10KW-2.1/0004 0°
MS-S$728(JS)LS 4 F22RD10KW-2.5/0008 0 2 F22RD10KW-2.75/001 0

4 F22RD10KW-3.5/003 0 1 F22RDIOKW-3/002 0
1OT-SCHAIN-6 2.78
TOTAL W:5.195 STONE:0.3655

 

 

 

 

 

 

 

 

REMARK: COPPER+FINDINGS(V) 0.00
, GOLD+FINDINGS(Y) 42.25
*COUNTRY OF ORIGIN OF CHINA SILVER+FINDINGS(V) 0.00
*40K NET WEIGHT=2.342"GM . LABOUR 12.75
*4QKW NET WEIGHT=0"GM LABOUR(S) 0.00
NOT SOLID WOOD PACKING MATERIAL FINDINGS(B) 0.00
STONE(8) 0.00

PAYMENT TERMS: STONE(V) 4.80 ‘
(DUE DATE ON 2017-09-30} 2 months EOM

GOLD+FINDINGS(V) TOTAL: 4 59.80

LABOUR Add chain 0.00

STONE) ADJUSTMENT 0.00

TOTAL USD 59.80 ADD PACKING 0.00

Add tag 0.00
Trade term: FCA Hong Kong INSURANCE 0.00
Settlement remit to:
DBS Bank (Hong Kong) Ltd. NET TOTAL: 59.80
~ SWIFT : DHBKHKHH
AJC: 016-478-788185642 (USD)
~ REGEIVED BY:

 

~Goods sold are not retumable and refundable.

-Goods Mentioned in this involce will remain our property until full pay for them TRACKING: 34055344248
has been recalved,

 

PREPARED BY: _ bell(HK)

 

 

PLTF 00376
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 22 of 26

Exhibit A.2
18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 23 of 26

Case 1

BZ I0 97 ade

 

° ¢$ $loc 807 LB _$ * $ ° $ | ° $] - $ 000 10 OOL'T LIOZ/ L/S AINVA = APGSOZTAWY
. $ $ $. - $l: i. $j Sh $e) - 00° lo ,OOT'T Lt0z/12/9 = INV - S6PLOLTAW
- $ . $ 7 S$ - $s $ - $i $. $) *g 100°0 10 1001 14102/9/6 > AINVW, = d9SOTZTAW
vO'PbT $ OOGTT $F$. VO'EIe $j - $5 e622 $ | - gi Zet $i zost $ Be6Lz $ LLE zz oort  2toz/et/e. MINVW,  LEOOLTWIN
oooo'rse $ | ODDOD'DEES | CO'DOO'IL $} - $) OFEEE'BSL S| - $ OVOLS'ES OFEDL'ODS | OVGEE'BSL $ O0'0BOAZT ‘90009 = OTT Lt0z/t/6 ' AINVWi = ZE00< TW
648 slzoer gi iwee ${ - $| ovez $i: $ Ito $i ezt = $  0B'ez $ LBE iI OOrT —- 4 102/9/6 AINVW = 9SOTLTAW
LLOGO'EST § OO'OO'LL $: Lz96N'0e2 F: - $ | BL'SBEKYE $ 3 | srost'tg | eseet'ers | asee'vrz $ [ozzezee jo00z7 = OO 210z/ez/8 = AINVW = OROOLTWW
OZ'0Z6'S9Z $ OO'DE'ELTS 02°998'SbY ‘gi; $ | Grvssézy $ “g | eeozz'z$ | 9eBGr'szs | GV PES'ELr $ |0O'ZBGS [BB66E loovt  ctoz/at/e | AINVW = GZ00L TW
PLEILOTS $ . 0SBzo'Bsss$ #ZzEr'S4OT$, = 8. ELZEVZOTTS | $¢ | OP BLE'S$ | EO'ZZH'TIG | EL'OP'THT'T $ VT'LOLEBT | 68688 loort Z10z/sz/B_ = AINVW = SZ00LTIWW
99°6S $ i og'ts $ 9TTIT gi - $ 90°8TT | . $, 990 $* SE9 § | 90'RTT $ ge! Ott ‘oor 4 t0z/ 08/8 '  A(NVW — E€00LTW
40°95 g | Le°S6 $ | vv TST $} - _$, $e09t $i - $ 920 $998 $ s8'097 § 99°92 Z ort — ,4102/0€/8 , AINVW! = 9EOTLTAW
96°82 $° L018 $ | E0°OIT gi - $)9e91r  $ |. $.ss0 $ 829 §  9B9TL $ Z8°0€ € dort 'ztoz/bz/e. AINVW! BOOT TW
06°200'T g espe -$ i eyreete $ =  $) oeevee i. gl rest $, 226LE $ 6Btre'E $F GOS BET 00t't L1oz/97/8 = INVA PZOTLTAW
(02°86) $ $ (oz'86) 3 - $[avo) ¢  - $ ltev'0) ~s [(o's) —$ | (eso) $ierst- 101 ‘0OU'L itoz/sz/a = INVA = APZOOZTW
ZO LE _$  ohLet — §  TSBTZ $  _-  $ | 60ZEZ go glott $|evzr  $ | 6022. $yeces = [9 1001'T Ltoz/6t/a = AINVW = E8604 TAIN
00'e8 $i OSLE $ 09021 $j °  $, 8o4eT $. $ 090 $° 889 $ 1 8OL21 $ 'O0'ET 1S FOOTY (L10z/91/8 NINVW,  9200<TWWW
oo0er'99z — § | OO'SLOLZS , OVOHZ'LGV $1 = $j 19 git'ezs $ | $ Oz 98H'Z$ | LHZ6E 'gz$ i IBIT'szs $ OBTEesd OOSLY —_OOTT j2t0z7/tt/8 INV bZ00LTWIN
00 086'2 goose $1 00089 $$, - § asot99 = $ | $. site $ esse § asgio'9 = $ OTBZTT 00S oOrt —:zT0%/t1/8 — AINVW, — 6TOOLTWN
1EZ9y | goczzeT gsitsvect $ > $j Tes68't $ -  _ $) tee 8, stor $, Teseet ihe sey 12h OOTt goz/z1/a INV 29604 TAW
62°880'T g oveize giecgdee $ - Sjerese S$ - ‘¢\ eget $j eeeet §$ | eres $ 16s'¥99 jUvt :00T 1 £102/6/8 AINVW = B¥GOLTAW
QULZ9'SE $ OTEB'ET $ DOBIYEy $8. eooev7s $ $) Orv $| Litze'2 $| eoIBrZS  § iLTBL {OTT £102/S/8 AINVA — LZ00ZTWW
06'0S6'°9 ¢ 00SIoz $ O6Sd8e $ - $, BSBLPOE gos g ceGy $ | GEE9S $j BFacvol $ OFEIDT ~SBE OOTT £102/6/8 nINVA,  sZO0OZTWW
Oo'OBL'0EL § 00'0D'IZLS OOBL'IS"TS) - $ , POSKZ LPST$. $ o6'esz'eg | vIzet'ess | ¥O'9PZ'LHST S oopaerhz OoOzEL OOTT  .Lt0z/t2/Z; AINVW —-PEOOLTIWIN
00 vIB¥SZ $ , 00'0OL'VG $ OOVTS'OVE $j) - $F, teeiztze $1 - $ LSLOLtG | PTLS6'OTS$ THBIZTLE $ BIOG9SE ODEZT — OOTT (Lt0z/6z/Z2 = AINVW = BTOOLT WW
9L'SE $ | 00'9E $ OTL | $) 7 $y eeOL $| - $960 § OT $ | 2294 $ ,20'PT 9 ott? ~<4t0z/92/2 — AINVW LLOOLIWA
98985 gj toler $ sseesz gl - $j ztew $1 - g | 997t $ OFT $ 22 T69'?  $ |60'L99 | LOT /00T'T L10%/s/8 AINVA —-PEGOL TAN
6Z9TS't $ | 9eec8e F.STOGES $F)” | BerZ's $$, - $1 S692 $ BLLOE $ | B6P7L'S $F JOSOBTT jez ‘ott L102/62/4 MINVIN = Z060LTUW
Er Svs’ g'zozoo's $:spiv'8 S$ SF levers = $  - sl vzer $| Blech $ | LvvEt'o = S 'IS'E6EZ  Zb2 jooTt = et0z/9z/z  MINVIW. == 28B0L TIN
7 $ - Soot $ 7 Bh $ gio: $l - $| - $ seer ||P O0TT Ltoz/6t/2* MiNvW' gogBodTAW
TO'O9E'E § OOBOGTL $ TOLLZSt $  - $ Ze'sez'9T $  - g$ 6E9L $ | ze7_8 $ | ZS7z'9l $ OBTELE Ory oort iatoz/zz/z INV B9BOLTAN
ve B60'S $ ceget'or $ teg49'st S$) g izevy'st $, - | $ BERL $F BOGE § - LZ6v9'NT = $ I8TBPE 889 port — i£t0z/6t/2,  AINVW -9S804TAIN
St ZOb $ ooozt $$ Stes $; - & sss ‘| : $. 19% § Ieee $  LSbSS $ TESb St oot'T Li0z/6t/£ = AINVA = STOOZTINW
G9'S0% $ Overs = § _SB'BHE | gi - gy) ecoo'r $, - | 8) 54% $ atys $ eLcoot = $ 1GO'VE “yt “6590 Lioz/6t/z2 = INV = SSBOL EAI
vELbt gisever $ | orere g' + ($ | vrEse $ gl IT $ ¥S6L $ | Peeve $ Ise: “$k O0UT L10z/S/L NINVIN GB6LOLTAW
¥6'9L8'7 gs zeesgs §o9sesIT $  - $i eozse'zt § giaous $} reso $|eozsz'zt $ "66'SbO2 | jBEb 100T'T etoe/st/L = AINVIN, = TPBOLTAW
EL'88L $ progeL g useot'e $ - $ weeoez $F 3 poor glesezt sj rzerez § ‘ore L2 ‘6S h'0 Loz/st/eL = INV = OP 804.THIN
Oo LT $ Ose $ O16T $i - $ 6202 $e: $ O10 = | GOT $ | 62°02 $ S92 T oovr — 'etoz/2t/Z = AINVIN’ 2 LO04TWN
Gy T66'F gi eeolss $ setoeer § | - $i] ceasovt $ I - $ 1069 $ 60BBL $ Leasrvt $F OWOTPh = Tet 6spo = t0z/zt/2 = MINWW  O@BOLTAW
Et ove's $ eserr'o $, zoseayl $ - $)seoogst S$. - gl evr. $, C66v8 $, BEEON'ST $F jZELOGe £04 jOOTT Lioz/zt/e = INVA = 87804 TA
09° 48S $ Eesee f° E6226 $ > $! 2086 $ gliop § | orzs — $ | ¥z'0B6 $2088 =: 197 (001 L10¢/$/ 4 AINVA = 9BLOLTAIN
SPL09' ¢ zee $ Loser $ ~ $ 2vo9eyT $F © $199 $; POLL $|@rodeyE $ UzLLe 69 port 4 102/8/2 AINVW,  2180Z1JW
SZ Ize g|osZet $ s2'89¥ ee 0 $ vez “$1 LL9%  $ | 9BL6Y $ OO'ES 61 oort =. 4 102/8/4 MINVA = LTOOLTWW
To'vOT $877408 — $ , 69'T19 gi - gj) 869 8, - $908 $, E6¥E $F 8969 $19Z0ZT 0% ort «©. £102z/s/L RINVA  66L0L TA
9L'S S$ E122 $1 68'2E ¢ - $| cove $ gi oto $| Bet $ | E6've $ [BOTT t O01T Zvoz/v2/9 INV ED LOLEAW
bVsz $ SOIT $  99'Sel $07 STE eT $ g evo ${ see $| Ur yet $ :22'S Z 6S¥'0 Lt0z/12/9 =o AINVW = BbLOLTAW
70°66 $; 6B%or = § £6'16S $i; - $+ 69829 $i $ 962 $ OBE $F 1 69829 $ TEs = Bt ool  :440z/T2/9 +  MINVA — GPLOZT IW
29° 6BE gl tovect $ ev7rz $i - _gloveszz  § | . g 290 §$ OETZT $ Owes7z $F 908 le esvo — ‘ctoz/et/9 = AINVW EELOL TUN
o2'S6e't gi oeg0sz $ 90708 $F, - $\ Berry $l - gl 0Sol $+ 28722 $- BEbrIy $F 9ZETT 05 osp'o , ztoz/rt/9 = AINVW OZ ZOZTAW
zs'vtp gi ooeet $izseses $! - $irystesi2 $$, ~  § | zeit $ | orget gisgtesz  $|iesce 12d ‘oort © Z10z/6t/9 = INVA bELOLTAIN
Be'veo't $ eryio's $i coeot9 $ - $i sveer'o $$) - gi ssoe $|eseve $i spesr'o $ OT Lr6T lost loot Li0z/v1/9 = MINWW EZZOZTIIN
96'6EE gerz9z | 60°09 $ - g$losro $ ° gleoe $i Lore $! 6Lrb9 $ e868 = «OE ‘OOrL L1oz/ot/9 = AINVW 2002 1d
“6422S $ 46666 }60$ | OL'OTS'T S$ - gi g9e0tetT “$F  - glove $]0998 F]960T9T  $ 1S9Lb "02 “6S¢'0 “£10z/01/9 NiNvAl LOLOLTIN
aoualajid 10), ADJOAU] | TOL aul 2129 pion 3s | Buyddyys Ang eA AUTIOL IM PU rou AD yoY IL 10wDe, $801 ayed: # 1Opuar jt DOJOAUY

 

 

 

 

aavysod i Aut SSO1D 483

 

 

      

 

 

 

 

 

8102z/82/Z

 

 
18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 24 of 26

Case 1

Zp JO LE ase

 

 

 

 

 

  

 

6S €BEC Fr evocre $ eer S$] - $i zoos $ - $F reove $ 8cy.2 $ OOS $ SL9E6 LET 000°T £102/61/8 NINVW. ¥8602ZTAW
9L'09T $: 77'609 = $ =00'0LE $i - $'weztie $, - $i SBE $1 Loey F ZLIB = $ 6LZTT el 000°T £102/7Z1/8 MINVN O9602TIW
: $:8S9SP  $ BS9Sr $, -  $ reper $F$. - $ OFZ $F$, L097 $F$ HOHBr $ [9TL2 ZL 000'T £10¢/21/8 NINVA 6S602TAN
E9E0L‘L $ eBpos'r $ 9F09"ZT $° - $ SevEcET $ | - $ O€%9 $i} GRITA $1 SZvErET $ T9EGT  [eTh 000'T 2102/91/8 OINVA ¥<G0ZTAIN
- g ISeert $ IseerT $ - $ SSeesT $ - $ 6TZ $1 S878 $ | sszzst $ !0sz8 62 000T _£102/6/8 AINVA +FP602TAW
vOTP $ L922 $ | 19°89 $ + $ LB $ > $i PEO 6 (ZOE $ | 48% $ 66% ‘2 ‘000°T_ = :£102/21/8 NINVA 8S60ZTAW
9B ZLHLZ = $ | LODESLT $ | eog0ery $ - $ 9STESLr $ - $)} GO"Z2 $ BsBSSZ? $F. QST6S'Ly $ LYvOS9 = S402 000'T £102/21/8 M{INVA 1960Z14W
62 T6E gi ezoesz $ astzve $$; - S$. E9tTz'e $ = $$; CEST $ | *OEBT $ EO TZvE $ 9E6TH 29 000'T L102/6/8 MINVN = SPG60LTIW
88'S24'B $ essoo'. $ LeTEer'st $' - $ OTO6E'DT $ | - $ 6TZL $j) otT8B $ | OTOGE'IT $ j997PLZ «BEF ,000'T £102/6/8 NINVW = Z¥OOLTAW
os'8b $ este $ | €£082 $° - § ef2oz $l - $ OFT $F! 0O9T Fl ELLEZ § '8BOT 9 '41v0 —-'£102/6/8 AINVW 9%60LTHW
- $ Teeect S$; tecezt $ = S$, ssvtetT $ - $619 $ S904 $ SGpleT $ TEe'soe SS 000't L102/2/8 n{INVW, ST60ZTAW

- $ : 92°65 $ 9265 ¢ - $ieveo ($ - $1080 $, Ire $ L¥ED $ ,v22 it Lt¥'0 £102/S/8 MINVW TE6DLTIW

: $ B7LZE § BULLE $  - $ 00b $ - ~$ 681 $j vSTZ $1 TL00% $ ev 01 12 ‘T¥'0 L102/2/8 AINVW 61602TAW

- $ BOTIZ $  BOTIZ $' - $ 6le7z2 $$!) - $ GOT Fi soz $ lerezz $B OT € ‘000T L102/2/8 INVA = FTOOLTHW

- $ eget, $ | ever $ - $ esse $ - $ LSE $ EL0v $F 45452 $ BOTH 8 000'T £102/s/8 MINVW' ZE60LTAIN
€2'°927'S $ 1 889999 $ | IVesstt $  - $s; se9teZT F = S$ loves $ ,Tr649 $ BoTENZE $ T2982 SSE 000T L102/6/8 MINVA €€G02Td IN
BSEZELZ «oF TE PPP'OT S$! EBLOLZE $F - $' O€ETTOD $, - $  SB8BT $ | QS9ST'Z $ | OEETT'O $ [OL TIE 198 ‘utyo0 —_Lt0z/2/8 AINVA 9T60LTIW
Loviz9z ««§ |Te9seoz $ zzoco'zy $! - § ezeoe'er ¢! - $ SeSez $! OLZB9'2 $j LZ'E66'r $ 1816209 [6IPl 000  —12102/2/8 AINVA LTGOLTAW
. $ S6rOT $ | Serer $ - $ 90402 $' - $ B60 $ ELTT $. 90202 $ Tol £ Liv0 © :4102/627/L -  MINV = 00602 TAIN

. $ 9998 $1 9S°9%8 $ - $,£T668 $ - $,E2% $F$ HEB $F ETOEB $F OTOTT EZ 000°T L102/62/4 MINVA TOGOLTAW
$7'699'E $i 66TER $: 7zTOS $F$ - $i Leer $ - Fi Tse $F zoLse LL0BL'¥ $ 0F62 s sBs‘o L102/62/4 NINVW €060ZTAW
LS7Lbs 9 $ «LOEEZHZ § yese'es $| - $' BSEReTO $ - $F T8T6% $j cEzEEE F | BSEBO'TI $ ISTELZ  iL9TE 900T ,4102/62/4 MINVA 060LT4W
Ov vOL'E $ g9zz0'2 $ 90425 $F) - $ 027809 $; - $ E982 $! LOLZE $7) 022809 $ 10T'B8E ‘OIL 0001 —-.L102/62/2 AINVA 2L60ZTAW
- $ TO9OTT $!To9oTT $ - $ EvBEZT $. - $F HIS  § 8599 «6 $ | EVBEZT § ‘€9'TS v1 o0ot «= 'zt0z/ez/2 *  MINVN § P8802TAW

- $ , €2'F6 $ | €2'¥6 $ > $,6000T $° - $;)4¥0  $ GES $1 60001 $ EV OT £ 000't Z10z/92/2 °  AINVIN = €880ZTAW

° $ 9608 $ 96°08 $ - $i seoTs $ - $i t¥e $ BrLe “$ S80IS $$ 9TT6 81 000'T LL0t/22/ MINVW S980ZTAW

- $ 08'6S $ 086s $, - § Ts'E9 $ - $' 080 Sie $ 1S°€9 $ SE? iT LIPO L102/22/e AINVA Z2802TAW

. $ 6S6S62 $j) es696% $F$ - $F LEeErte ${ - $F$ BLL F “ooest $ | LeErte $ 16S'6ET ‘9 '000'T FAR ARAARA MNVA: 7980ZTAW
6€20S0Z $ . GOPBOTZ $1 BYOBSTD $ - $ ONOIT S$ - $ EGLOZ $, OSPLET $I OO'6IT'by $ LY LEZL = 682 000'T £102/92/4 AINVW: SB80LTIIN
78007 $ 08072 $ 29729 $¢ - gi2zzo99 $$ - $j )ITe $ GySe $F 22099 $ L¥6 € Lty0 —_LT02/92/4 AINVA Z680ZTHW
00 09T $ 29°%6 $ 29'¥SZ $) + $ Evoc2 $ - $j Let $F HHT $ eroLz $ $82 s Lte0 = £T02/92/2 AINVA 9880LTAW
00'v9 $ Bor0Z  $ | 80'89z $' -  $ ELpez $ i $ pet $ TEST $ ecvez $ OLLPT 8 000T =, L02/92/4 NINVA ZB80ZTAIN
. $, ogvor'z $ osboy'z $$ BETO? $1 = $ Tezt $) reOrT $ | SBLII'2 «= § 169 TTT 162 LT¥'0 L102/61/4 AINVA TS8OZTHN
65°82 § SLD $ ; POOL $  - $ 92°08 $ - $ BEO0 ~ $ FEF $ 1 94°08 $ BLOT t ‘00T «= 'zT0z/6T/Z ° = MINVA 2S802THIN
L¥£00'8 $ zveseor $ esose’er $$. - $$ 442007 $ § | L2'r6 $ IL9L0'T $  LS'L20'02 $ BT OVS 000't L1oe/2e/L MINVW 4980274
6699601 $ ILS8BE $ OLZSB'PIT § - $$ 9OSLL'ST S, - $ LHL $, OBE $F 9NSLL'ST $ “BL 241 L1¥'0 Lt02/z2/L NINVA 9980LTAW
IT6E ¢ 2899p $ | £6098 $| - $ G8bto $j) - $ OFF ¢| 96h = $ | CEPTS «=F HALT ses0 ©. £T02@/61/L - MINVIN: § ESB8OZTAIN
vr PSY'B $i 1e96L'e $,S7TS7ztT $' - $ 9SzE'BI S| - $F, S798 $1 90'S86 $ | 9S7ZEBL $ !2T 4862 O8E 000T  —- LL0Z/6T/L INVA = PSBOL LAW
- gi egees’z $ erces'z $ - $, wee $' - §$ | Suv $1 20Z9L $  PEELO'E $ 'ZhECT 92 L170 Lt02/2t/L MINVA SZB02<T4N

. $ EpTE $  EvTE $  - $; BE EE $ -  $)9T0 = $ LT $ Bees $ 178 T 000 —£t0z/2t/L NINVA 2280LTAW

- $ SyTL9 $ SPTLO $j - ever $' - $ SEE Fi) eeBE F ETETZ $ 86'S2 ITT coor =, 102/8/4 NINVN 6080TIW

- $1 OLTHTT $ OTTeT'T $|] - $ EzTZT $ j; - $ ws $ | 9189 $ | EOVIZT $ [eoTZz ‘TZ 000T = -4T0z/2T/L + INVA = 92802TAN

: $, 29L0S'T $ | gost $!] - $ zEeTOoT $ | - $,99% $1) 6098 $ | ZETOOT $ [TE EOT ‘bZ 1000°T 210z/8/Z2 +§ MINVA OT80ZTSN

- $;SOTIOT $)SOTIOT $, - $) beELOT S$ = $ 1905 $245 $ | PBELOT $ 192'88 9 10001  —_-ét02/S/z NINVA 86Z0ZTH

- $  OLEL $ ! OL'EL $ > $ | 8282 $  - $i} ceo $ Tee $ 878. = $ 00'S iT 000° L102/o/L AINVA 92L02THW

- $ LTS $ LT T8 $  - $$! 1798 $ > $1 THO $89 $ 12°98 $ 12T IT L1¥0 £102/8/4 AINVA 6T8OLTA
at'4S $1 @vZet | 09622 ¢i - $ operz $; - $ STT $i tte $ 98'ev2 $0605 1S ooot = .£T02/ST/L MINVW ZEB0LTAW
: gi zs69s | L5'69S $ | - $ e6v09 ${ - $ VEZ $l eseEe $ | £6709 —$ [ST0Z 'g o00T ~=—- 'zt0z/et/< , MINVW 9€80ZTAN
ySZLO'7L = $ | Ph BPLE | gooze'st $, - $.9rE0B'oT $' - $F) OTL $F} BENG $ | OF EOBOT $ [€2'S19 vor 1000'T L102/ST/2 NINVA 6€80TAW
T9HTO'b $ l686E9ZL $i cseE7s $' - $$, B9zT9N'S $ = $ | zvoz «$ PLTOE $1 B9'2T9'S $ ZI'Ph iL $BS'0 L102/St/L MINVA 8€B0ZTIN
1ST $ Lev $ 899 $+ $1 60 $' - g$igoo $ B80 $ 60% $ 242 it oot = LL0Z/b/L AINVA 6Z0LTAIN
a0Us79jJIG JOL BdiOAu] OL Au O[eD ! aseisog » AGL ssoljysq | pjoo sy suiddius ' Ang i eA AUPIOL .. WPY LIND PY WL 10}eY Ssoq: ayeq #4OpPUZA # DOIOAUT

dwios wog wo. | | | | nesassep : ‘gt07z/8z/z

 

 
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 25 of 26

 
Case 1:18-cv-03042-ER Document 5-1 Filed 08/04/20 Page 26 of 26

Exhibit A.3 -- Example 1 in Complaint

FROM ANAYA GEMS’ COMPUTER RECORDS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manjusaka | Valueof | Actual Unreported | Customs
Invoice Imports Value of | Value of the | Duties
Reported | the Imports* Owed on
to CBP for | Imports* Actual
Calc. of Value of
. | Duties the
Imports*
MM170014 | $726,000 | $1,456,780 | $730,780 $83,182.14
MF170864 | $2,959.59 | $2959.59 | $0 $169
MF170865_ | $480.96 $480.96 $0 $27.48
MF170866_| $3,885.71 | $14,852.70 | $10,966.99 | $848.09
MF170867 | $10,853.12 | $18,856.59 | $8,003.47 $1,076.71
MM170868 | $11,908 _| $15,277.01 | $3,369.01 $872.32
MF170877_ | $59.80 $59.80 $0 $3.41
TOTAL $86,179.15
CUSTOM
DUTIES
OWED

 

UNDERPAYMENT OF CUSTOMS DUTIES IN EXAMPLE 1:

 

Customs Duties Owed on
True Value of Imports in
Example 1 (Rather than
Value Reported)

$86,179.15

 

Customs Duties Actually Paid

$38,322.71

 

Underpayment of Duties
Based on Anaya Gems’
Computer Records

 

 

$47,856.44

 

 

*These values are based on Anaya Gems’ records.’

 
